     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 1 of 112



 1   GREENSPOON MARDER LLP
     BETH-ANN KRIMSKY (pro hac vice admission)
 2   beth-ann.krimsky@gmlaw.com
     LAWREN A. ZANN (pro hac vice admission)
 3   lawren.zann@gmlaw.com
     200 East Broward Blvd., Suite 1800
 4   Fort Lauderdale, FL 33301
     Telephone: 954.527.2427
 5   Facsimile: 954.333.4027
 6   NOSSAMAN LLP
     JAMES H. VORHIS (SBN 245034)
 7   jvorhis@nossaman.com
     50 California Street, 34th Floor
 8   San Francisco, CA 94111
     Telephone:     415.398.3600
 9   Facsimile:     415.398.2438
10   Attorneys for Defendant TOTAL MERCHANT SERVICES, INC.
11                               UNITED STATES DISTRICT COURT
12                              NORTHERN DISTRICT OF CALIFORNIA
13   ABANTE ROOTER AND PLUMBING, INC, a Case No: 3:19-cv-05711-EMC
     California corporation, individually and on
14   behalf of all others similarly situated,    DECLARATION OF LAWREN A. ZANN
                                                 IN SUPPORT OF RESPONSE IN
15                   Plaintiff,                  OPPOSITION TO MOTION FOR CLASS
                                                 CERTIFICATION
16           vs.
                                                 Date:     June 10, 2021
17   TOTAL MERCHANT SERVICES, LLC., a            Time:     1:30 p.m.
     Delaware limited liability company,         Location: Courtroom 5, 17th Floor
18
                   Defendant.                   Date Action Filed: September 11, 2019
19

20

21

22

23

24

25

26

27

28
                                                                     Case No. 3:19-cv-05711-EMC
         ZANN DECLARATION IN SUPPORT OF OPPOSITION TO MOTION FOR CLASS CERTIFICATION
     58025555.v2
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 2 of 112



 1          I, Lawren A. Zann, declare as follows:
 2          1.      I am a partner at Greenspoon Marder LLP and an attorney of record for Defendant
 3   Total Merchant Services, LLC (“TMS”) in the above-captioned matter. I am over the age of 18
 4   and can competently testify to the matters set forth herein if called to do so.
 5          2.      On or about February 12, 2021, Jason Heil, as a corporate representative of non-
 6   party Triumph Merchant Solutions, LLC (“Triumph”), appeared at a deposition and provided
 7   testimony on behalf of Triumph in the foregoing matter. Excerpts of Mr. Heil’s deposition are
 8   attached hereto as Exhibit B.
 9          3.      On or about February 24, 2021, Darren McCaffrey, as a corporate representative
10   of TMS, appeared at deposition and provided testimony on behalf of TMS in the foregoing
11   matter. Excerpts of Mr. McCaffrey’s deposition are attached hereto as Exhibit C.
12          4.      On or about March 3, 2021, Fred Heidarpour, as a corporate representative of
13   Plaintiff Abante Rooter and Plumbing, Inc., appeared at deposition and provided testimony on
14   behalf of Plaintiff in the foregoing matter. Excerpts of Mr. Heidarpour’s deposition are attached
15   hereto as Exhibit D.
16          5.      On or about February 5, 2020, Plaintiff responded to TMS’s First Set of Requests
17   for Production and produced documents Bates labelled ABANTE000001 through
18   ABANTE000476 in the foregoing matter. Plaintiff’s production Bates labeled ABANTE000001
19   is attached hereto as Exhibit E. Plaintiff’s production Bates labeled ABANTE000419 through
20   ABANTE000428 is attached hereto as Exhibit F.
21          I declare under the penalty of perjury under the laws of the Unites States of American
22   that the foregoing is true and correct. Executed on May 10, 2021, in Fort Lauderdale, Florida.
23
                                                    /s/ Lawren A. Zann
24                                                  Lawren A. Zann
25

26

27

28
                                            -1-                    Case No. 3:19-cv-05711-EMC
         ZANN DECLARATION IN SUPPORT OF OPPOSITION TO MOTION FOR CLASS CERTIFICATION
     58025555.v2
Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 3 of 112




                      EXHIBIT B
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 4 of 112
                            Jason Heil - February 12, 2021

1                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF CALIFORNIA
2                       CASE NO. 3:19-CV-05711-EMC
3
4
      ABANTE ROOTER AND PLUMBING,   )
5     INC., individually and on     )
      behalf of all others          )
6     similarly situated,           )
                                    )
7                Plaintiff,         )
                                    )
8     vs.                           )
                                    )
9     TOTAL MERCHANT SERVICES, LLC, )
      a Delaware limited liability  )
10    company,                      )
                                    )
11                Defendants.       )
12
13
14                         DEPOSITION OF JASON HEIL
15                     TAKEN ON BEHALF OF THE PLAINTIFF
16                           VIA VIDEOCONFERENCE
17                           ON FEBRUARY 12, 2021
18                         11:00 AM - 3:35 PM (CST)
19
20
21
22
23
24
25

                                                                    Page 1

                     Stevens-Koenig Reporting, A Veritext Company
                                    303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 5 of 112
                            Jason Heil - February 12, 2021

1                * *  A P P E A R A N C E S                          * *
2    ON BEHALF OF THE PLAINTIFF:
      TAYLOR T. SMITH
3     PATRICK H. PELUSO
      WOODROW, PELUSO
4     3900 East Mexico Avenue
      Suite 300
5     Denver, Colorado 80210
      (720) 907-7628
6     tsmith@woodrowpeluso.com
      ppeluso@woodrowpeluso.com
7     (Via teleconference)
8
     ON BEHALF OF THE DEFENDANT:
9    (Total Merchant Services, LLC)
      LAWREN A. ZANN
10    GREENSPOON, MARDER
      200 East Broward Boulevard
11    Suite 1800
      Fort Lauderdale, Florida 33301
12    (954) 333-4345
      lawren.zann@gmlaw.com
13    (Via teleconference)
14
     ON BEHALF OF TRIUMPH MERCHANT SOLUTIONS, LLC:
15    BRANDON M. SMITH
      LAW OFFICES OF BRANDON M. SMITH
16    105 West F Street
      3rd Floor
17    San Diego, California 92101
      (619) 236-8344
18    brandonsmith@brandonsmithlaw.com
      (Via teleconference)
19
20
21   REPORTED BY:
     JOHN Q. MARTIN, II
22   CSR #1940
23
24
25

                                                                    Page 2

                     Stevens-Koenig Reporting, A Veritext Company
                                    303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 6 of 112
                            Jason Heil - February 12, 2021

1                        * *     C O N T E N T S            * *
2                                                                     PAGE
3           STIPULATIONS . . . . . . . . . . . . . .                         5
4           DIRECT EXAMINATION BY MR. T. SMITH . . .                         6
5           CROSS-EXAMINATION BY MR. ZANN. . . . . .                     91
6           JURAT. . . . . . . . . . . . . . . . . .                    119
7           CORRECTION SHEET . . . . . . . . . . . .                    120
8           REPORTER'S CERTIFICATE . . . . . . . . .                    121
9           GENERAL CONCORDANCE. . . . . . . . . . .                    End
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                                                    Page 3

                     Stevens-Koenig Reporting, A Veritext Company
                                    303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 7 of 112
                            Jason Heil - February 12, 2021

1                        * *     E X H I B I T S            * *
2                                                                     PAGE
3           EXHIBIT 1            Subpoena                                17
4           EXHIBIT 2            Fax                                     37
5           EXHIBIT 3            Sales Addendum                          42
6           EXHIBIT 4            Rose E-mail                             46
7           EXHIBIT 5            Zann Letter                             48
8           EXHIBIT 6            LLC Document                            70
9           EXHIBIT 7            Smith E-mail                            71
10          EXHIBIT 8            Call Log                                76
11          EXHIBIT 9            Call Log                                78
12          EXHIBIT 10           Call Log                                81
13          EXHIBIT 11           Call Log                                81
14          EXHIBIT 12           Meza E-mail                             84
15
16
17
18
19
20
21
22
23
24
25

                                                                    Page 4

                     Stevens-Koenig Reporting, A Veritext Company
                                    303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 8 of 112
                            Jason Heil - February 12, 2021

1             MR. ZANN:       Can you establish for him the dates
2    of the phone calls that are in question that Triumph
3    made.    I don't know if the deponent has that
4    information off the top of his head.
5             MR. T. SMITH:         Sure.      I believe the calling
6    centered between November of 2018 and I believe it was
7    July of 2020.
8             MR. ZANN:       Do you understand the question,
9    Jason?
10            THE WITNESS:         No.    What's the question?
11   BY MR. T. SMITH:
12       Q.   The question is:           Did you own any other
13   businesses between November of 2018 and July of 2020?
14       A.   Yes.
15       Q.   And what were those businesses?
16       A.   Redial.
17       Q.   Can you spell that?
18       A.   R-E-D-I-A-L.
19       Q.   Is that an LLC corporation?
20       A.   LLC.
21       Q.   Any other businesses?
22       A.   No.
23       Q.   Okay.     Is Total Merchant Supplies and Triumph
24   related in any way?
25       A.   No.

                                                                     Page 16

                      Stevens-Koenig Reporting, A Veritext Company
                                     303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 9 of 112
                            Jason Heil - February 12, 2021

1        Q.   You said "you want to say."                Is it possible
2    there was someone else?
3        A.   Correct.
4        Q.   Who would that be?
5        A.   Nathaniel Aripez.
6        Q.   But he would no longer be with Triumph?
7        A.   That's correct.
8        Q.   Do you have a job title with Triumph?
9        A.   No.
10       Q.   Just owner?
11       A.   Yeah.
12       Q.   What does Triumph do?
13       A.   Sell merchant services.
14       Q.   Is that all they do?
15       A.   Correct.
16       Q.   And are all the merchant services on behalf of
17   Total Merchant?
18       A.   No.
19       Q.   Okay.     Who are they on behalf of?
20       A.   Various merchant service providers that
21   provide great deals.
22       Q.   Okay.     Do you know how many?
23       A.   I think we have about four or five different
24   relationships.
25       Q.   Is that currently or throughout your

                                                                     Page 21

                      Stevens-Koenig Reporting, A Veritext Company
                                     303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 10 of 112
                            Jason Heil - February 12, 2021

1        A.    I don't sell merchant services anymore.
2        Q.    Okay.     Do you know when your relationship with
3    Total Merchant would have ended?
4        A.    It hasn't ended.
5        Q.    So, it's ongoing?
6              MR. ZANN:       Object to the form.
7              THE WITNESS:         Correct.
8    BY MR. T. SMITH:
9        Q.    So, what do you currently do with Total
10   Merchant?
11       A.    Currently?        I'm sorry, can you --
12       Q.    You don't sell credit card processing anymore,
13   is that what you said?
14       A.    Right, correct.
15       Q.    When did that stop?
16       A.    Maybe two years ago.             I mean, it's not a
17   focus.
18       Q.    So, it's not your main job?
19       A.    Correct.
20       Q.    But Triumph is still operational?
21       A.    With one employee.
22       Q.    Is that one employee selling credit card
23   processing systems?
24       A.    More so maintaining accounts because we get
25   customers calling in, but -- yeah.

                                                                      Page 24

                       Stevens-Koenig Reporting, A Veritext Company
                                      303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 11 of 112
                            Jason Heil - February 12, 2021

1              MR. B. SMITH:         I'll join.
2              MR. ZANN:       Do you understand the question,
3    Jason?     If you understand it, answer.
4              THE WITNESS:         Can you repeat it, please.
5    BY MR. T. SMITH:
6        Q.    Yeah.     How would you describe your business
7    relationship with Total Merchant, Triumph's business
8    relationship?
9              MR. ZANN:       Form.
10             THE WITNESS:         I think it's okay, it's good.
11   BY MR. T. SMITH:
12       Q.    What does Triumph do for Total Merchant?
13       A.    Triumph would, if signed a deal that would fit
14   the parameters of Total Merchant, then we would send
15   it to Total Merchant.
16       Q.    What do you mean by "a deal?"
17       A.    A company that was interested in getting set
18   up for credit card processing for lower rates, free
19   equipment, things along that nature.
20       Q.    Okay.     So, you would seek out potential
21   merchants to sell credit card processing, is that a
22   fair characterization of Triumph's business?
23             MR. ZANN:       Object to the form, misstates
24   testimony.
25

                                                                      Page 26

                       Stevens-Koenig Reporting, A Veritext Company
                                      303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 12 of 112
                            Jason Heil - February 12, 2021

1        Q.    What is it?
2        A.    It would be a portal provided by the merchant
3    service providers we have if they had it, and if they
4    didn't we faxed or e-mailed papers to the clients.
5        Q.    Okay.     Did Total Merchant have a system that
6    you would use?
7        A.    Correct, they did have a system.
8        Q.    What was that system?
9        A.    I'm sorry, it's been a while.                 I'm sorry, it's
10   not on top of my head.
11       Q.    Okay.     So, what happened after you would
12   submit the application?
13       A.    We would wait for it to be approved.                   And if
14   it was approved then we would get it approved and they
15   would receive their equipment.                 And if it wasn't
16   approved then we would take it somewhere else to get
17   it approved.
18       Q.    Okay.     Would Triumph have any conversations
19   with Total Merchant --
20       A.    I'm sorry, excuse me one second.                   My son is
21   taking out the dogs.
22                               (Off the record)
23   BY MR. T. SMITH:
24       Q.    Throughout the sales process did Triumph have
25   any communication with Total Merchant?

                                                                      Page 29

                       Stevens-Koenig Reporting, A Veritext Company
                                      303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 13 of 112
                            Jason Heil - February 12, 2021

1          A.   Throughout the sales process?
2          Q.   Yes.
3               MR. B. SMITH:        Object to the form.
4               THE WITNESS:        No.
5    BY MR. T. SMITH:
6          Q.   I'm sorry, I didn't get that.                Did you say
7    no?
8          A.   Correct, I said no.
9          Q.   So, Triumph's communication with Total
10   Merchant would be just related to the approval of the
11   application?
12         A.   Correct.
13         Q.   And how would you find out if they were
14   approved?
15         A.   Through the portal mentioned.
16         Q.   And then what would happen?
17         A.   Send out equipment and encouraged the people
18   to plug in the credit card processing machine.
19         Q.   Does Triumph send the equipment or does Total
20   Merchant send it?
21         A.   It gets tricky, it depends.               I can send out
22   the equipment sometimes or they can send out the
23   equipment.        But in this case they sent out the
24   equipment.
25         Q.   When you say "in this case" what are you

                                                                      Page 30

                       Stevens-Koenig Reporting, A Veritext Company
                                      303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 14 of 112
                            Jason Heil - February 12, 2021

1    charger for my laptop.
2        Q.    Sure.
3                        (Off the record 12:44 p.m.)
4                    (Back on the record at 12:46 p.m.)
5    BY MR. T. SMITH:
6        Q.    Did Total Merchant provide Triumph any
7    training in sales?
8        A.    No.
9        Q.    Did Total Merchant provide Triumph any
10   in-person training?
11       A.    No.
12       Q.    Did Total Merchant ever have, to your
13   knowledge, any seminars, gatherings or meetings for
14   their ISO's or agents?
15             MR. B. SMITH:         Object to the form.
16             THE WITNESS:         To my knowledge, no.             I don't
17   pay attention to their newsletters.
18   BY MR. T. SMITH:
19       Q.    It's possible they may have.
20             Did Total Merchant provide any training,
21   anything related to telemarketing?
22       A.    I can't recall.
23       Q.    Did Total Merchant provide any sales leads?
24       A.    No.
25       Q.    Did Total Merchant provide any training

                                                                     Page 33

                      Stevens-Koenig Reporting, A Veritext Company
                                     303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 15 of 112
                            Jason Heil - February 12, 2021

1    regarding the Telephone Consumer Protection Act?
2        A.    No, I don't believe so.
3        Q.    Has Total Merchant provided any marketing
4    materials?
5        A.    I can't recall.
6        Q.    Did Total Merchant permit you to use their
7    name in marketing materials?
8        A.    If we were to sell their services or if we
9    were to send someone to their portfolio, then we would
10   let them know that we were sending them to Total
11   Merchant Supplies.
12       Q.    But you wouldn't have used Total Merchant's
13   name in marketing?
14       A.    No.     We use merchant services in our opening.
15       Q.    Okay.     Does Total Merchant restrict how you
16   can market?
17       A.    I don't know.
18       Q.    How does Total Merchant compensate you?
19       A.    Shared residual and upfront bonuses.
20       Q.    Can you explain those?              Start with the upfront
21   bonuses, how does that work?
22       A.    Like a hundred or two hundred dollars for any
23   equipment that we would sign up, depending on the
24   equipment, obviously.
25       Q.    Okay.

                                                                      Page 34

                       Stevens-Koenig Reporting, A Veritext Company
                                      303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 16 of 112
                            Jason Heil - February 12, 2021

1              MR. B. SMITH:         Object to the form.
2              THE WITNESS:         Like the splits or the payments
3    or the buy rates?
4    BY MR. T. SMITH:
5        Q.    Yeah, any term.
6        A.    Yeah.     I'm saying the splits and buy rates.
7        Q.    The splits and buy rates.               And what are
8    those?
9        A.    How we get paid.
10       Q.    It appears that this is a sales representation
11   agreement between Total Merchant and Total Merchant
12   Supplies, is that correct?
13       A.    Yes.
14       Q.    Is this related to Triumph in any way?
15       A.    No.
16       Q.    Is Total Merchant Supplies related to Triumph
17   in any way?
18       A.    No.
19       Q.    Is Total Merchant Supplies still ongoing?
20       A.    No.
21       Q.    It's not.       Do you know when that ended?
22       A.    2018-ish, '17-ish.
23       Q.    And why did that end?
24       A.    A falling out with current partners.
25       Q.    And then after that you started Triumph?

                                                                      Page 39

                       Stevens-Koenig Reporting, A Veritext Company
                                      303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 17 of 112
                            Jason Heil - February 12, 2021

1        A.    Correct.
2        Q.    Did Triumph take over Total Merchant Supplies
3    contract with Total Merchant?
4        A.    No.   Separate agreement.
5        Q.    So, it would have had a separate agreement
6    that looks like this?
7        A.    I believe so.
8        Q.    Did Total Merchant Supplies solicit sales on
9    behalf of Total Merchant?
10       A.    Correct.
11       Q.    Do you know if Total Merchant Supplies
12   terminated their relationship with Total Merchant?
13             MR. B. SMITH:       Object to form.
14             THE WITNESS:       I don't know what they did.
15   BY MR. T. SMITH:
16       Q.    In 2008, after the falling out, did Total
17   Merchant Supplies close completely?
18       A.    Correct.
19       Q.    So, it doesn't exist at all anymore?
20       A.    Correct.
21       Q.    What happened with the accounts with Total
22   Merchant that were managed by Total Merchant
23   Supplies?
24       A.    What do you mean?
25       Q.    Well, you told me that if you make a sale then

                                                                    Page 40

                     Stevens-Koenig Reporting, A Veritext Company
                                    303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 18 of 112
                            Jason Heil - February 12, 2021

1    you continue to get residual income for the processing
2    of credit cards that each of these clients does,
3    correct?
4          A.   Correct.
5          Q.   So, in 2018 what happened to all those
6    clients, did they close their accounts with Total
7    Merchant?
8               MR. ZANN:       That's a misstatement of his
9    testimony, he said 2017 or '18.
10              THE WITNESS:         No, I don't believe they closed,
11   no.
12   BY MR. T. SMITH:
13         Q.   Are they still ongoing?
14         A.   A lot of them fell off.              I don't know.
15   There's still some ongoing, but I don't know how many
16   there are.
17         Q.   Okay.     Were any of the accounts that were sold
18   by Total Merchant Supplies be now maintenanced by
19   Triumph?
20              MR. B. SMITH:         Objection.
21              THE WITNESS:         No, not by Triumph.
22   BY MR. T. SMITH:
23         Q.   Who would they be managed by?
24              MR. B. SMITH:         Objection, form.
25              THE WITNESS:         They would just -- they are not

                                                                       Page 41

                        Stevens-Koenig Reporting, A Veritext Company
                                       303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 19 of 112
                            Jason Heil - February 12, 2021

1    BY MR. T. SMITH:
2        Q.    And what are those?
3        A.    I can't recall.
4        Q.    Did they have any involvement in your
5    day-to-day operations?
6        A.    I'm sorry?
7        Q.    Did they have any involvement in your
8    day-to-day operations?
9        A.    No.
10       Q.    When you submit an application for approval
11   to Total Merchant does Total Merchant ever ask for
12   information about the source of the sale?
13       A.    No.
14       Q.    Does Total Merchant limit the territory in
15   which you're allowed to sell in?
16       A.    No.
17       Q.    Would they put any pressure on you to make a
18   certain number of sales in a year?
19       A.    No.
20       Q.    As it relates to your calling practices during
21   the time the calls were made, which was November of
22   2018 to July of 2020, did Total Merchant require you
23   to maintain a do not call list?
24             MR. ZANN:     Objection, foundation.
25             THE WITNESS:       I'm sorry, can you repeat that

                                                                    Page 51

                     Stevens-Koenig Reporting, A Veritext Company
                                    303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 20 of 112
                            Jason Heil - February 12, 2021

1    BY MR. T. SMITH:
2        Q.    Would that dialer be a Vicidial system?
3        A.    Vicidial, yes.
4        Q.    Who would be the telephone service provider
5    associated with any calls you made to the Vicidial
6    system?
7        A.    What do you mean?
8        Q.    Let me rephrase that.            Between November of
9    2018 and July of 2020 Triumph utilized the Vicidial
10   system, is that correct?
11       A.    Correct.
12       Q.    Is that the only system that Triumph would
13   have utilized during that timeframe?
14       A.    Correct.
15       Q.    And when you place a call was there a
16   telephone service provider you would go through, such
17   as AT & T, Verizon, something like that?
18       A.    Yes.
19       Q.    Do you know who it is?
20       A.    VoIP Innovations.
21       Q.    You said you first started working with
22   Poundteam in 2014, is that correct?
23       A.    Yes.
24       Q.    So, at the start of that Poundteam would have
25   an agreement with Total Merchant Supplies, correct?

                                                                     Page 57

                      Stevens-Koenig Reporting, A Veritext Company
                                     303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 21 of 112
                            Jason Heil - February 12, 2021

1        Q.    Do you remember about how long Triumph has
2    utilized Infofree services?
3        A.    For a while.         I can't -- I'm sorry, Taylor, I
4    can't give you an exact date, but --
5        Q.    Can you ballpark it?
6        A.    For a long time.
7        Q.    Did you have an agreement with Infofree?
8        A.    No.
9        Q.    No contract?
10       A.    Not that I recall.            I can't remember.
11       Q.    Did Triumph purchase leads from Infofree?
12       A.    Yeah.
13       Q.    Do you remember how much Triumph paid for
14   those leads?
15       A.    No.
16       Q.    Would any records of payments be within
17   Triumph's possession?
18       A.    I don't know.
19       Q.    Does Triumph still obtain leads from Infofree?
20       A.    No.
21       Q.    Do you remember how Triumph would go about
22   obtaining leads from Infofree?
23       A.    What do you mean?
24       Q.    Like, how did you get leads, how were they
25   obtained?

                                                                      Page 66

                       Stevens-Koenig Reporting, A Veritext Company
                                      303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 22 of 112
                            Jason Heil - February 12, 2021

1        A.    They would have it in their website.                   You
2    click businesses and then you would click, like, the
3    industry, for example, and then download.
4        Q.    And then what would happen?
5        A.    You'd receive businesses, registered
6    businesses and their phone numbers.
7        Q.    Okay.     And how would you receive it, would
8    they be Excel file?
9        A.    Yeah, Excel, CSV.
10       Q.    What would Triumph do with the list they
11   obtained from Infofree?
12       A.    Triumph would then take the list and upload it
13   into the system to call.
14       Q.    When you say the system are you referring to
15   Triumph's dialing system?
16       A.    I'm referring to Vicidial.
17       Q.    Does Triumph keep records of all of the leads
18   they have obtained from Infofree?
19       A.    Correct.
20       Q.    Where would those be maintained?
21       A.    Inside VT's system, the cloud, whatever it is.
22       Q.    Nowhere else?
23       A.    No.     I mean, when it's downloaded, right, you
24   have it, but I've erased those files, just to be
25   clear.

                                                                      Page 67

                       Stevens-Koenig Reporting, A Veritext Company
                                      303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 23 of 112
                            Jason Heil - February 12, 2021

1        A.    I believe so.
2        Q.    I want to direct your attention to line 239,
3    495.
4        A.    Uh-huh.
5        Q.    Do you see in column H the telephone number
6    925-828-1080, do you see that?
7        A.    Yes, yes.
8        Q.    I'll represent that that's plaintiff's
9    telephone number.
10       A.    The guy you're representing?
11       Q.    Correct.      Is it fair to say that a call was
12   placed on that date to that telephone number, my
13   client?
14       A.    Yes.
15             MR. ZANN:      Object to the form.
16             THE WITNESS:        Yes.
17   BY MR. T. SMITH:
18       Q.    And that would have been June 24th, 2019?
19       A.    If that's what it says, yes.
20       Q.    And I'll direct your attention to row 351,361.
21   Do you see in column H where it says 925-828-1080?
22       A.    Yes.
23       Q.    And the dates associated with that entry would
24   be October 8th, 2019, correct?
25       A.    Yes.

                                                                     Page 80

                      Stevens-Koenig Reporting, A Veritext Company
                                     303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 24 of 112
                            Jason Heil - February 12, 2021

1    place them on the DNC.
2        Q.    By asking "do not contact me," would that be
3    sufficient for Triumph to place them on the DNC list?
4        A.    Correct.       We would not be calling.
5              MR. T. SMITH:         Let's take a brief break and
6    then I'll have just a few more questions.                        Five
7    minutes.
8                       (Off the record at 2:50 p.m.)
9                     (Back on the record at 2:54 p.m.)
10   BY MR. T. SMITH:
11       Q.    Previously we discussed Infofree and I believe
12   you testified that Triumph found Infofree by searching
13   on-line, is that correct?
14       A.    Yes.
15       Q.    Did Triumph ever have any communications with
16   Total Merchant regarding Infofree?
17       A.    Any communications, what do you mean by that?
18       Q.    Any e-mails, phone calls, did Total Merchant
19   ever have a conversation regarding related to
20   Infofree?
21       A.    I can't recall at the moment, no.
22       Q.    Did Total Merchant make Triumph aware of
23   Infofree?
24       A.    No.     I don't believe so, no.
25       Q.    Did Total Merchant purchase any leads from

                                                                       Page 89

                       Stevens-Koenig Reporting, A Veritext Company
                                      303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 25 of 112
                            Jason Heil - February 12, 2021

1    Infofree for use by Triumph?
2        A.    I'm sorry?        One more time.
3        Q.    Did Total Merchant purchase any leads for use
4    by Triumph through Infofree?
5        A.    Gosh.     I honestly can't recall.               I can't
6    recall at the moment.
7        Q.    Do you recall if Total Merchant ever mentioned
8    in any way Infofree to Triumph?
9              MR. ZANN:       Asked and answered.
10             THE WITNESS:         No, I'm sorry, I don't remember
11   every conversation I've had with them.                     It's been a
12   few years.        I'm sorry.       I can't recall it.
13   BY MR. T. SMITH:
14       Q.    How does Triumph maintain records of e-mails?
15       A.    We use Microsoft on-line.
16       Q.    Does Triumph periodically delete e-mails?
17       A.    I mean, yeah, junk mail, right.
18       Q.    Does Triumph delete e-mails like from Total
19   Merchant?
20       A.    No.
21       Q.    Would Triumph have every e-mail they ever
22   received?
23       A.    I mean, I don't know.             I don't know how
24   Microsoft on-line is, but I have the basic package
25   from Microsoft on-line.

                                                                      Page 90

                       Stevens-Koenig Reporting, A Veritext Company
                                      303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 26 of 112
                            Jason Heil - February 12, 2021

1        A.    Fair.
2        Q.    So, do you recall a line of testimony earlier
3    in today's deposition where you named Harbor Touch,
4    Elavon, First Data and High Risk for other credit
5    card processing companies you worked with, you being
6    Triumph?
7        A.    Yes.
8        Q.    And you indicated at the time that you weren't
9    certain if that was a complete list or not, is that
10   correct?
11       A.    That is correct.
12       Q.    So, the possibility -- again, I know anything
13   is possible, in your words -- but based on that
14   testimony, does the possibility exist that there are
15   more than those four entities I just named, as well
16   as TMS, that Triumph worked with between July 2018 and
17   July 2020?
18       A.    Yeah, absolutely.
19       Q.    And if you recall -- actually, Taylor, I'm
20   going to ask you if you can try, can you pull up,
21   let's go with Exhibit 9, which is the 2019 call data.
22             MR. T. SMITH:         Sure.
23   BY MR. ZANN:
24       Q.    And while he's pulling that up, Jason, the
25   question I'm going to have when that pulls up, is

                                                                      Page 92

                       Stevens-Koenig Reporting, A Veritext Company
                                      303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 27 of 112
                            Jason Heil - February 12, 2021

1    there any way you can identify on that call data
2    which one of any of those five entities we just named
3    Triumph placed calls on behalf of?
4        A.    No.
5        Q.    And I suppose -- I mean, I won't ask any
6    further questions in that regard, that was pretty
7    definitive.        But I'm going to ask you what some of
8    these things mean.           I think I know what they mean,
9    but I'm going to ask you to clarify for me what it
10   means.
11             If we start in column A you'll see row one,
12   unique ID?
13       A.    Uh-huh.
14       Q.    What does that mean to you?
15       A.    What does it mean to me?               That it's a unique
16   ID for that individual record.
17       Q.    So, you see how rows 1 and 2 share the same
18   unique ID?
19       A.    Yes, I see that now, yes.
20       Q.    Do you know why that is?
21       A.    No, I do not know why that is.
22       Q.    Okay.     So, is it a fair statement, as you sit
23   here today, you're not certain what column unique ID
24   means?
25       A.    Yeah, other than how it sounds.

                                                                      Page 93

                       Stevens-Koenig Reporting, A Veritext Company
                                      303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 28 of 112
                            Jason Heil - February 12, 2021

1    merchant on the other hand?
2              MR. T. SMITH:         Objection, calls for
3    speculation.
4              THE WITNESS:         When the deal is executed.             When
5    I close the deal.           When we get a deal, and I'm not
6    closing the deal, it's obviously one of the agents,
7    they would close it and then they would place it
8    wherever they saw fit at the time of the conversation
9    for the client.
10   BY MR. ZANN:
11       Q.    Let's just elaborate on that a little bit
12   more, just the process itself.                 This is the process
13   I'm envisioning and you tell me if I'm correct or
14   clarify where I'm wrong.              Is that fair?
15       A.    Fair.
16       Q.    A call will be placed by Triumph to a
17   merchant?
18       A.    Correct.
19       Q.    I believe you indicated Triumph would identify
20   itself as, quote, unquote, merchant services?
21       A.    Correct.
22       Q.    And Triumph would then inquire into the needs
23   of the merchant?          And by needs I'm referring to
24   credit card processing needs of the merchant.
25       A.    Right, yeah.

                                                                      Page 101

                       Stevens-Koenig Reporting, A Veritext Company
                                      303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 29 of 112
                            Jason Heil - February 12, 2021

1        Q.    In the course of that communication did
2    Triumph determine which one of any of those five
3    entities we discussed earlier could provide the most
4    cost effective services to the merchant?
5        A.    Correct.
6        Q.    So, ultimately it's Triumph's decision as to
7    which credit card processing company to place the
8    merchant with, is that correct?
9        A.    Right.
10       Q.    And I believe you stated earlier, for merchant
11   applications submitted to TMS, if those were rejected
12   you would attempt to submit those to one of those
13   other credit card processors to provide the service to
14   the merchant?
15       A.    Yeah.
16       Q.    Would that also work in the reverse, wherein
17   if Triumph would submit --
18       A.    Correct.
19             MR. B. SMITH:         Jason, wait for him to finish
20   his question.
21             THE WITNESS:         Sorry, sorry.
22   BY MR. ZANN:
23       Q.    I know you know where I'm going.                   I've just
24   got to put it on there for the record.
25             Would that also work in reverse, where if

                                                                      Page 102

                       Stevens-Koenig Reporting, A Veritext Company
                                      303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 30 of 112
                            Jason Heil - February 12, 2021

1    Triumph submitted a merchant application to one of
2    the other credit card processors, non Total Merchant
3    credit card processors it was affiliated with at the
4    time, if that was rejected would Triumph then submit
5    that application to TMS to see if TMS would accept
6    it?
7          A.   Correct.
8          Q.   Is there anything in that, I'll call it
9    solicitation process that needs clarification?
10         A.   For me?
11         Q.   In terms of the process as I've laid out, am
12   I correct in the description that I've provided?
13         A.   Yeah, that's a fair statement.
14         Q.   You indicated earlier that Poundteam
15   constructed the Vicidial software on a server that
16   Triumph currently possesses, is that correct?
17         A.   Currently now, yes.
18         Q.   Currently now, right.
19         A.   Correct.
20         Q.   You indicated that the telephone service
21   provider for the Vicidial software was VoIP
22   Innovations, is that correct?
23         A.   Correct.
24         Q.   Do you know what VoIP is?
25         A.   It's voice over IP, it's just the way we're

                                                                    Page 103

                     Stevens-Koenig Reporting, A Veritext Company
                                    303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 31 of 112
                            Jason Heil - February 12, 2021

1    talking right now.
2        Q.    I don't mean to paint you as an expert, so if
3    you don't know --
4        A.    I'm not an expert.            I'm far from one.
5        Q.    Fair enough.         Then I'll forgo the questions I
6    have about VoIP for you.              I'll let experts deal with
7    that if they need to.
8        A.    Okay.
9        Q.    You indicated that the numbers in the Vici
10   dialing system were numbers that Triumph uploaded
11   from Infofree, is that correct?
12       A.    Correct.
13       Q.    Was there a situation where Triumph would
14   manually input numbers into the Vici dialing system?
15       A.    What do you mean by manually input?
16       Q.    Sure.     So, how about in the situation where
17   Triumph obtains a merchant, an application is
18   approved by any one of the credit card processing
19   companies that Triumph works with during that time
20   period, would Triumph glue that merchant's telephone
21   number in the Vici dialing system so it could place
22   calls in the future to that merchant?
23       A.    I don't understand the question.                   I'm going to
24   assume that if we made contact with somebody and they
25   gave us another phone number, correct?

                                                                      Page 104

                       Stevens-Koenig Reporting, A Veritext Company
                                      303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 32 of 112
                            Jason Heil - February 12, 2021

1        Q.    Right.
2        A.    And then we take that phone number and put it
3    in our system to call them?
4        Q.    That's my question to you, would you do that?
5        A.    Yes, we would do that.              That happens all the
6    time.
7        Q.    I was speaking over you.               That's my fault.
8    Did you say that does or does not happen all the
9    time?
10       A.    No, that does happen.             People do request that.
11       Q.    So, if we were to look at the call data that
12   you have produced that we were just discussing with
13   all those columns, are you aware of any indication in
14   that call data of what is a number obtained through
15   Infofree as opposed to the situation we just
16   described, when the merchant provides a different
17   number?
18       A.    No.
19       Q.    Okay.
20       A.    I can't differentiate it, no.
21       Q.    Okay.     Do you know, by you I'm referring to
22   Triumph, does Triumph actually know the contact
23   information for the plaintiff in this case, Abante
24   Rooter and Plumbing?
25       A.    Do I know his contact?

                                                                      Page 105

                       Stevens-Koenig Reporting, A Veritext Company
                                      303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 33 of 112
                            Jason Heil - February 12, 2021

1        A.    Yeah.
2        Q.    So, it's not a situation where Triumph would
3    inquire into goods or services or the amounts of goods
4    or services these call recipients performed, is that
5    correct?
6        A.    Correct.
7        Q.    Your relationship with TMS -- and I think it's
8    apparent, but I would like to you clarify -- your
9    relationship with TMS was not exclusive, is that
10   correct?
11       A.    Yeah.
12       Q.    And Triumph was free to conduct business with
13   any other credit card processing entity out there?
14       A.    Correct.       I mean, that's how the industry
15   works.
16       Q.    Sure.     And as it relates to the compensation,
17   did Total Merchant compensate Triumph on an hourly
18   basis?
19       A.    No.
20       Q.    And was that compensation based upon merch and
21   applications accepted by Total Merchant?
22       A.    Accepted and approved, correct.
23       Q.    And along those same lines, did Total Merchant
24   impose a quota upon Triumph concerning the total
25   number of merchants that need to be contacted?

                                                                      Page 110

                       Stevens-Koenig Reporting, A Veritext Company
                                      303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 34 of 112
                            Jason Heil - February 12, 2021

1    place telephone calls on behalf of Triumph?
2        A.    No.
3        Q.    Okay.     And the same thing with third parties,
4    did Triumph engage any third parties to place
5    telephone calls between that November 2018 and July
6    2020 time period?
7              MR. T. SMITH:         Objection, asked and answered.
8              THE WITNESS:         Not to my knowledge, not what I
9    remember.
10   BY MR. ZANN:
11       Q.    So, as far as Triumph is aware, all of the
12   calls Triumph placed were placed by its own employees?
13       A.    Correct.
14       Q.    Okay.     Did TMS provide any benefits to Triumph
15   employees?
16       A.    Did Total Merchant Services provide benefits
17   to us?     No, no, they did not.
18       Q.    And similarly, did Total Merchant Services pay
19   the salaries of any Triumph employees?
20       A.    No.
21       Q.    Did Total Merchant pay the rent of Triumph?
22       A.    No.     They didn't pay for anything.
23       Q.    And I'll kind of walk you through that a
24   little bit further.            Did they pay for the Vicidial
25   software system?

                                                                      Page 113

                       Stevens-Koenig Reporting, A Veritext Company
                                      303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 35 of 112
                            Jason Heil - February 12, 2021

1        A.    No.
2        Q.    Did they pay for the servers that are
3    currently housed in Tijuana?
4        A.    No.
5        Q.    Did they pay for any office equipment that was
6    used by Triumph?
7        A.    No.
8        Q.    And you've already indicated that they did not
9    provide the leads, so I can cross that off my list.
10   Is that correct?
11       A.    I'm sorry?
12       Q.    I said, was that correct?
13       A.    Your question?        You were just going off.
14       Q.    Did TMS provide any leads to Triumph?
15       A.    No.
16       Q.    Did TMS at any point in time direct Triumph to
17   disregard any contractual obligations Triumph had?
18       A.    What do you mean?
19       Q.    To ignore whatever your contractual
20   obligations were?
21       A.    With who?
22       Q.    Between Triumph and TMS.
23       A.    No.   They didn't tell me to ignore, no.
24       Q.    Did TMS control when Triumph placed telephone
25   calls?

                                                                    Page 114

                     Stevens-Koenig Reporting, A Veritext Company
                                    303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 36 of 112
                            Jason Heil - February 12, 2021

1          A.   Did TMS control when we placed phone calls,
2    no.
3          Q.   The actual timing as to the placement of phone
4    calls?
5          A.   No.
6          Q.   Okay.     Does TMS have a shared bank account
7    with Triumph?
8          A.   No.
9          Q.   Can TMS hire employees for Triumph?
10         A.   No.
11         Q.   Fire Triumph employees?
12         A.   No.
13         Q.   And I believe you indicated earlier that TMS
14   did not provide training as it relates to
15   telemarketing?
16         A.   No, they did not.
17         Q.   So, I guess that follows TMS did not train
18   any Triumph employees as it relates to the TCBA?
19         A.   No.
20         Q.   The Vicidial platform that we've discussed,
21   was that platform also used to place calls on behalf
22   of those other four credit card processing entities
23   Triumph is aware of working with?
24         A.   Yeah.
25         Q.   And the leads obtained from Infofree, were

                                                                       Page 115

                        Stevens-Koenig Reporting, A Veritext Company
                                       303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 37 of 112
                            Jason Heil - February 12, 2021

1    those leads also used to place calls to any one of
2    those four non TMS credit card processing companies we
3    discussed earlier?
4        A.    Repeat the question.
5        Q.    Sure.     I'm just taking it one step earlier.
6    You agree that the leads Triumph contacted were
7    obtained through Infofree, correct?
8        A.    Correct.
9        Q.    You just told me that Triumph used the same
10   Vici dialing platform to contact merchants related to
11   any of those other four credit card processing
12   companies Triumph worked with, correct?
13       A.    Correct.
14       Q.    I'm curious to know as it relates to the leads
15   obtained from Infofree if the same holds true,
16   meaning, were those leads also used for any one of
17   those other four credit card processing entities?
18       A.    The other vendors, yeah, those leads were used
19   for them as well.
20       Q.    Okay.     The point being that the same software
21   and the same leads used to place calls were not
22   exclusive to Total Merchant, is that correct?
23       A.    That is correct.
24       Q.    Jason, I don't think I have anything else for
25   you.     You clarified what I needed to clarify.

                                                                      Page 116

                       Stevens-Koenig Reporting, A Veritext Company
                                      303-988-8470
Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 38 of 112




                      EXHIBIT C
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 39 of 112
                          Darren McCaffrey - February 25, 2021

1                        UNITED STATES DISTRICT COURT

2                     NORTHERN DISTRICT OF CALIFORNIA

3

4    ABANTE ROOTER AND PLUMBING,

5    INC., individually and on

6    behalf of all others similarly

7    situated,

8                                                          CONFIDENTIAL

9                  Plaintiff,

10                                             Hon. Edward M. Chen

11   vs                                        Case No. 3:19-cv-05711-EMC

12

13   TOTAL MERCHANT SERVICES, LLC, a

14   Delaware limited liability company,

15

16                 Defendant.

17                                                    /

18

19

20                       Deposition of DARREN McCAFFREY, taken in

21   the above-entitled matter before Notary Public, Patricia

22   A. Lutza, CSR, CRR, by Zoom Virtual Video Conference, on

23   Thursday, February 25, 2021, commencing at about 12:00

24   p.m.

25

                                                                  Page 1

                                Veritext Legal Solutions
                                     303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 40 of 112
                          Darren McCaffrey - February 25, 2021

1    APPEARANCES:
2
3             PATRICK H. PELUSO, ESQ.
4             Woodrow & Peluso, LLC
5             3900 East Mexico Avenue
6             Suite 300
7             Denver, Colorado             80210
8             (720) 213-9676
9             ppeluso@woodrowpeluso.com
10
11                    Appearing on Behalf of the Plaintiff.
12
13            LAWREN A. ZANN, ESQ.
14            Greenspoon Marder, LLP
15            200 East Broward Boulevard
16            Suite 1800
17            Fort Lauderdale, Florida                    33301
18            (954) 333-4345
19            lawren.zann@gmlaw.com
20
21                    Appearing on Behalf of the Defendant.
22
23
24
25

                                                                  Page 2

                               Veritext Legal Solutions
                                    303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 41 of 112
                          Darren McCaffrey - February 25, 2021

1    APPEARANCES: (continued)
2
3              EARL JOHNSON, ESQ.
4              Total Merchant Services
5              250 Stephenson Highway
6              Troy, Michigan             48083
7              earljohnson@nabarcard.com
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                                                 Page 3

                               Veritext Legal Solutions
                                    303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 42 of 112
                          Darren McCaffrey - February 25, 2021

1                           INDEX OF WITNESSES

2    ----------------------------------------------------------

3            WITNESS                                             PAGE

4    ----------------------------------------------------------

5            DARREN McCAFFREY

6    Examination by Mr. Peluso                                   7

7    Examination by Mr. Zann                                     76

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                 Page 4

                               Veritext Legal Solutions
                                    303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 43 of 112
                          Darren McCaffrey - February 25, 2021

1                               INDEX OF EXHIBITS

2    --------------------------------------------------------

3    EXHIBITS                                                      MARKED

4    --------------------------------------------------------

5    Exhibit 1     Notice to defendant 30(b)(6) deposition                87

6    Exhibit 2     Fax of IRS instructions for W9 form                    87

7    Exhibit 3     Sales Compensation Addendum for Sales                  87

8                  Representation Agreement between Total

9                  Merchant Services and Triumph Merchant

10                 Solutions

11                 Dated:     January 15, 2014

12   Exhibit 4     Message from Yvonne Martinez to Sara Rose              87

13                 Re:   Log in for Jason Heil

14                 Dated:     Nov.   2, 2018

15   Exhibit 5     Total Merchant Services, Marketing and                 87

16                 Referal Agreement for Purple Advertising

17                 Agency

18                 Dated:     September 26th, 2018

19   Exhibit 6     Total Merchant Services, Bancard Training              87

20                 Agreement document

21   Exhibit 7     Script, Expert Chris, Phone Appointment                87

22   Exhibit 8     Total Merchant Services, Sales Training                87

23                 Document

24   Exhibit 9     Total Merchant Services, Rebuttals for                 87

25                 Existing Businesses

                                                                 Page 5

                                Veritext Legal Solutions
                                     303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 44 of 112
                          Darren McCaffrey - February 25, 2021

1                               INDEX OF EXHIBITS

2    --------------------------------------------------------

3    EXHIBITS                                                      MARKED

4    --------------------------------------------------------

5    Exhibit 10 Emails between Andrew Heidarpour and Todd                 87

6                  Anderson

7                  Re:     Abante Rooter & Plumbing, Inc., Email

8                  1 of 3

9                  Dated:     Various dates in 2017

10   Exhibit 11 Messages between Fred Poor and Aleks Mesa                 87

11                 Re:     Free Credit Card Terminal

12                 Dated:     June 24 through June 26, 2019

13   Exhibit 12 Total Merchant Services, Free POS Terminal 87

14                 Quote

15

16

17

18

19

20

21

22

23

24

25

                                                                 Page 6

                                Veritext Legal Solutions
                                     303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 45 of 112
                          Darren McCaffrey - February 25, 2021

1            January 1, 2019.      This document is referencing the

2            Triumph name that was established in late 2018 as an

3            addendum to the Total Merchant Supplies contract

4            from 2014.

5    Q.      Right.    I understand.       I want to make sure I

6            understand what you are saying.              My question is --

7            let's go back to Exhibit 2.

8    A.      Okay.    I'm back there now.

9    Q.      Let's just scroll all the way to the last page again

10           and we are going to read it in reverse.

11   A.      It's still loading.

12   Q.      The same here.     Let me know when it pops up for you.

13   A.      It's still loading.        It's there.

14                        MR. ZANN:     Are you okay going off the

15           record for one moment?

16                        MR. PELUSO:      Sure.

17                        (Discussion off the record.)

18                        MR. PELUSO:      Back on the record.

19   BY MR. PELUSO:

20   Q.      So Exhibit 2, this Sales Representation Agreement,

21           dated January 15, 2014, between Total Merchant

22           Services and Total Merchant Supplies, LLC, is it

23           your understanding that the relationship between

24           Total Merchant Services and Triumph is governed by

25           this contract?

                                                                   Page 21

                               Veritext Legal Solutions
                                    303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 46 of 112
                          Darren McCaffrey - February 25, 2021

1    A.      Yes.

2    Q.      So both Total Merchant Supplies and Triumph are

3            operating under this agreement?

4    A.      That's what it appears as, yes.

5    Q.      Understood.    And is this a form contract?         Do you

6            know what a form contract is?

7    A.      No.

8    Q.      A standard contract that can be used over and over

9            again with various agents.           So it appears to me to

10           be a form contract because there is just lines left

11           blank where you can handwrite in Total Merchant

12           Supplies or whichever entity you would like to use.

13   A.      Yes, that's correct, it's a form contract.           We would

14           use that with any sales rep that wanted to sign up

15           with us.

16   Q.      Do you know during what period of time this form

17           Sales Representation Agreement would have been used?

18   A.      I don't know that in regards to TMS, I don't know

19           that, because that was before the acquisition.               They

20           were using that before.

21   Q.      Understood.

22                       MR. PELUSO:       I am really sorry.    Can we

23           take a two-minute break here.

24                       (A short recess was taken.)

25   BY MR. PELUSO:

                                                                Page 22

                               Veritext Legal Solutions
                                    303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 47 of 112
                          Darren McCaffrey - February 25, 2021

1            where we would need more documents when they submit

2            the deal or what would be prohibited, which means we

3            couldn't accept the merchant application at all.               So

4            what that's saying is it's saying that they are only

5            going to actively go after businesses that would be

6            approved through our underwriting guidelines based

7            on their MCC codes.

8    Q.      How is all of this explained to the SR?            Are there

9            periodic training sessions?            Are there on-boarding

10           seminars when someone becomes an SR?

11   A.      Every SR that we set up has had industry experience,

12           we don't accept the SRs that don't have industry

13           experience so they should already know this, but we

14           do have training sessions and things like that that

15           would cover this if changes were made basically to

16           the prohibited or restricted list, we send out

17           communications that say, Hey, there is a new list,

18           or we have trainings that are held on it if it needs

19           to be gone over with them.

20   Q.      And are these training sessions held at the

21           beginning of the relationship?

22   A.      They can be held at any time.

23   Q.      Okay.   How often would you say that they are held?

24   A.      The training sessions would be more prevalent in the

25           beginning, if you were a new SR signing up with us,

                                                                 Page 26

                               Veritext Legal Solutions
                                    303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 48 of 112
                          Darren McCaffrey - February 25, 2021

1    A.      His name is Chuck, C-H-U-C-K; Cullen, C-U-L-L-E-N.

2    Q.      Got it.     Thank you.    Based on the answer you just

3            gave, I am not expecting you to know this, but do

4            you know how many training sessions TMS had with

5            Triumph?

6    A.      I don't know at all.        I have no idea.

7    Q.      But it's possible Chuck would know?

8    A.      No, because Chuck is a fairly new employee.

9    Q.      Okay.

10   A.      And the people that ran that before are no longer

11           with the company.

12   Q.      Do you recall their names?

13   A.      No, I don't know who they were.              That was prior to

14           the acquisition.

15   Q.      Okay.     So in these training sessions, in addition to

16           training people in how to use the portal and making

17           sure they are fluent in Total Merchants' products

18           and services, is there any sales training that's

19           provided?

20   A.      No, not in our training sessions, no.

21   Q.      Is there any sales training that's provided in

22           different sessions?

23   A.      Not that I am aware.        Not anything that we offer,

24           that TMS offers.

25                        MR. ZANN:    I am going to object real

                                                                   Page 29

                               Veritext Legal Solutions
                                    303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 49 of 112
                          Darren McCaffrey - February 25, 2021

1    Q.      You are on Exhibit 2?

2    A.      Yes.   Yes, it's in there.

3    Q.      Understood.     So there is no other involvement in how

4            SRs sell the product other than what's governed by

5            the contract?

6    A.      Correct.

7    Q.      There is no educational programs or documents

8            related to sales or marketing that's provided to

9            SRs?

10   A.      No, just the agreement that they sign here that

11           talks about how they are supposed to conduct

12           business and what we expect them to do.            Other than

13           that, they are on their own.            We don't see -- we

14           don't talk to them about this once they have signed

15           it.

16   Q.      So there is no oversight over how SRs market the

17           product, other than the contract?

18                       MR. ZANN:     Object to form.       Go ahead and

19           answer.

20                       THE WITNESS:       If they want to do marketing

21           with us, they have to clear it through us first.

22           They have to send us what they want to use for

23           marketing and we would need to okay that for them.

24   BY MR. PELUSO:

25   Q.      Does that include telemarketing?

                                                                 Page 33

                               Veritext Legal Solutions
                                    303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 50 of 112
                          Darren McCaffrey - February 25, 2021

1    A.      Yes.    Any type of marketing they would have to clear

2            that through us first, then we would say yes or no.

3    Q.      Do you know if Triumph submitted a request for

4            approval of telemarketing?

5    A.      I have no record of them doing that anywhere.

6    Q.      Did you look for it?

7    A.      No.

8    Q.      Do you know if anyone else has looked for it?

9    A.      I don't know.     I don't know if anyone else has, no.

10   Q.      If an SR did submit a request for permission to

11           telemarket, what sort of criteria would TMS use to

12           determine whether it was going to approve or

13           disapprove the request?

14   A.      I am not aware of exactly what TMS would say is okay

15           or not okay but it would fall back to this section

16           here where does it meet the consumer protection

17           laws.    And then the company they are using, if they

18           are going to use somebody to do the marketing, are

19           they in line with those laws also.

20   Q.      Do you know who would be involved in that evaluation

21           process?    Who would review the applications and

22           investigate whether it would be approved or not

23           approved?

24   A.      At that time, no, I don't.

25   Q.      Well, what about now.         Are you aware of who would be

                                                                Page 34

                               Veritext Legal Solutions
                                    303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 51 of 112
                          Darren McCaffrey - February 25, 2021

1            make sure it has the logo correctly on there and

2            give it a yes or no.        If they ask to do other types

3            of business, like telemarketing and things like

4            that, we always say no to that.

5    Q.      You never approve an SR to do telemarketing?

6    A.      I personally haven't, no.

7    Q.      So does TMS take any steps to ensure that SRs are

8            not doing telemarketing?

9    A.      I mean, we have thousands of sales reps so there is

10           not really a good way to do that, you know.              There

11           is no proactive steps to see what a specific SR is

12           doing on a day-to-day basis, in other words.              What

13           we review is the applications that they send to us

14           and if we can accept them or not.

15   Q.      Got you.

16   A.      We are basically the end point.              They get their own

17           business and then they submit the application to us

18           and we say yes or no through our Underwriting

19           Department.

20   Q.      I got it.     Give me a moment.         I am going to label

21           another exhibit?

22                       (Off the record.)

23                       MR. ZANN:     I am going to designate the

24           deposition confidential because of the exhibits

25           which we are discussing that have also been

                                                                   Page 36

                               Veritext Legal Solutions
                                    303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 52 of 112
                          Darren McCaffrey - February 25, 2021

1            account rep assigned to that account, it wouldn't

2            have been too far in the past?

3    A.      Yes, but they weren't assigned anybody because they

4            weren't producing any merchant accounts.

5    Q.      Understood.     Okay.    What was kind of the

6            threshold -- I know you said InfoFree wasn't made

7            available to everyone, it was essentially the SRs

8            that were doing a good job.            Do you know what the

9            criteria was, how many sales a month or a year would

10           someone have to make to be given access to those

11           leads?

12   A.      I believe at the time it was 50 or more a month.

13   Q.      And when you say at the time, I just want to make

14           sure we are on the same page, what time period are

15           we talking about?

16   A.      When I came into TMS, 2017 until we cut ties with

17           InfoFree.

18   Q.      Last year?

19   A.      Right, 2020.

20   Q.      So it was -- was that 50 a month?            50 a year?

21   A.      Per month.

22   Q.      50 per month, okay.

23                        MR. PELUSO:      I don't think I have anything

24           else for you.     So, Lawren, you can take over.

25                        MR. ZANN:     Give me one moment to gather my

                                                                 Page 75

                               Veritext Legal Solutions
                                    303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 53 of 112
                          Darren McCaffrey - February 25, 2021

1            copyright.

2    A.      Yes.    It's the same one as the other one that we

3            just looked at.

4    Q.      When you say it's the same one as the other one, are

5            you stating that it references Total Merchant

6            Services, Inc.?

7    A.      Yes, it references Total Merchant Services, Inc.

8    Q.      And are you here today providing testimony on behalf

9            of Total Merchant Services, Inc.?

10   A.      No.

11   Q.      Now, if you can go to Exhibit 3.

12   A.      Okay.

13   Q.      I am going to try to clarify this.           I know we

14           ultimately determined the relationship between the

15           respective parties but I think it's worth maybe a

16           minute to just clarify a few things.

17   A.      Okay.

18   Q.      Go to Exhibit 3.

19   A.      I'm there.

20   Q.      Now, do you recall discussing this document with

21           Mr. Peluso earlier in today's deposition?

22   A.      Yes.

23   Q.      And in the course of that discussion, I believe you

24           indicated that this document should also contain

25           Total Merchant Supplies; is that correct?

                                                                Page 78

                               Veritext Legal Solutions
                                    303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 54 of 112
                          Darren McCaffrey - February 25, 2021

1    A.      That's correct.

2    Q.      And why did you say that?

3    A.      Because this document references the document that's

4            dated January 15, 2014, which in that sales rep's

5            name d/b/a is Total Merchant Supplies.

6    Q.      And if we go down to section 1 (a).

7    A.      Yes.

8    Q.      And you read that first line, do you see that

9            references two agent profile numbers?

10   A.      Yes.

11   Q.      Is one of those agent profile numbers Triumph?

12   A.      Yes.

13   Q.      And which one is Triumph?

14   A.      44884.

15   Q.      And are you aware of which agent number is 38566?

16   A.      Yes.     That's Total Merchant Supplies'.

17   Q.      With that understanding, is it TMS's testimony that

18           this addendum amends the agreement between both

19           Total Merchant Supplies and TMS on the one hand, and

20           Triumph and TMS on the other hand?

21   A.      Yes, that's what it's referring to.

22   Q.      And there was also discussion about whether Triumph

23           has its own stand-alone sales rep agreements.           Do

24           you recall that testimony?

25   A.      Yes.

                                                                Page 79

                               Veritext Legal Solutions
                                    303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 55 of 112
                          Darren McCaffrey - February 25, 2021

1    Q.      Are you aware of Triumph having a sales rep

2            agreement separate and apart from the January 15,

3            2014 agreement?

4    A.      I am not.

5    Q.      And is it TMS's testimony that Triumph, through this

6            Exhibit 3 special compensation addendum we are

7            looking at now, adopted and incorporated the terms

8            of that January 15, 2014, sales rep agreement?

9    A.      Yes.

10   Q.      Thank you.    I just wanted to clarify the

11           relationship between the parties.            You also earlier

12           testified that TMS does not have any involvement in

13           Triumph's sales.      Do you recall that testimony?

14   A.      Yes.

15   Q.      And I believe you followed that up with except as

16           reflected in the sales rep agreement.            Do you recall

17           that?

18   A.      Correct, yes.

19   Q.      And part of that you referenced was there being

20           Triumph's obligation to adhere to all laws including

21           consumer protection laws.           Do you recall that?

22   A.      Yes.

23   Q.      In addition to that section of the agreement, would

24           TMS also have involvement in Triumph's sales to the

25           extent that TMS required Triumph to submit marketing

                                                                 Page 80

                               Veritext Legal Solutions
                                    303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 56 of 112
                          Darren McCaffrey - February 25, 2021

1            materials for approval prior to using those

2            marketing materials?

3    A.      Yes.

4    Q.      And based on your review of TMS's documents, have

5            you seen any requests from Triumph to use any

6            marketing materials?

7    A.      No.

8    Q.      And when referring to any marketing materials, I am

9            going to make it a little more specific, how about

10           as it relates to telemarketing scripts?

11   A.      No.

12   Q.      Now, when you also talked about TMS's approach to

13           compliance with consumer protection laws, you

14           indicated that that's reflected in the sales rep

15           agreement.    Do you recall that testimony?

16   A.      Yes.

17   Q.      In addition -- well, strike that.            If Triumph were

18           to have provided you with a telemarketing script,

19           would you have conferred with your in-house counsel

20           concerning how you would approach the approval of

21           such marketing platform?

22   A.      Yes.

23   Q.      But in this instance, you did not confer with your

24           in-house counsel because such script was never

25           submitted to TMS?

                                                                 Page 81

                               Veritext Legal Solutions
                                    303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 57 of 112
                          Darren McCaffrey - February 25, 2021

1    A.      That's correct.

2    Q.      As far as you are aware, beyond this one Exhibit 3,

3            Special Compensation Addendum, was the Triumph sales

4            rep agreement ever modified?

5    A.      No, not that I am aware of.

6    Q.      So it's TMS's testimony that the January 15, 2014

7            agreement, as modified by this Exhibit 3 Special

8            Compensation Addendum, is the terms and conditions

9            of the relationship between TMS and Triumph?

10   A.      Yes.

11   Q.      Now, pivoting towards Mr. Judy, I am going to ask a

12           similar set of questions.

13   A.      Okay.

14   Q.      Are you aware of Mr. Judy's Sales Representation

15           Agreement having been amended or otherwise modified?

16   A.      No.

17   Q.      So similar to what you have just testified to as it

18           relates to Triumph, for Mr. Judy, is it a fair

19           statement that the terms and conditions of the

20           relationship between TMS and Mr. Judy are as

21           reflected in that Sales Representation Agreement?

22   A.      Yes.

23   Q.      And I know there was a lot of discussion about the

24           use of TMS's name and logo on certain documents that

25           Mr. Judy appears to have used.               Do you recall that

                                                                    Page 82

                               Veritext Legal Solutions
                                    303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 58 of 112
                          Darren McCaffrey - February 25, 2021

1            line of testimony?

2    A.      Yes.

3    Q.      To the extent Mr. Judy was permitted to use TMS's

4            name or logo, is it TMS's position that that

5            authority would be reflected in the Sales

6            Representation Agreement between Mr. Judy and TMS?

7    A.      Yes, it would be in there.

8    Q.      So really what I am getting at is outside of that

9            Sales Representation Agreement between Mr. Judy and

10           TMS, there are no other written agreements you are

11           aware of that set forth the rights and obligations

12           between the respective parties?

13   A.      No.

14   Q.      Now how about you pull up Exhibit 12 for me real

15           quick.

16   A.      It's loading.     I have it up.

17   Q.      I believe you testified earlier that you are not

18           familiar with this document; is that correct?

19   A.      Correct.

20   Q.      And this is not a document TMS provides to any third

21           parties; is that correct?

22   A.      Correct.

23   Q.      Now, looking at the first page, kind of right in the

24           middle of the page, you will see a red arrow that

25           says this is 100 percent free.               Do you see that?

                                                                    Page 83

                               Veritext Legal Solutions
                                    303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 59 of 112
                          Darren McCaffrey - February 25, 2021

1    A.      I do.

2    Q.      And if you go down a little bit more, you will see

3            in red there is what appears to be a portion of a

4            URL.    Do you see that?

5    A.      I do.

6    Q.      And that URL reads www.americanmerchants.co; is that

7            correct?

8    A.      Yes.

9    Q.      Is www.americanmerchants.co TMS's website?

10   A.      No.

11   Q.      Now, just to kind of clean up the testimony as it

12           relates to InfoFree.        You had mentioned that only

13           certain sales reps would be put in contact with

14           InfoFree; is that correct?

15   A.      Yes.

16   Q.      And you had stated that that's based upon the

17           production of those sales reps; is that right?

18   A.      Yes.

19   Q.      And I believe you said you think it might have been

20           50 merchant application submissions per month which

21           would lead to the provision of InfoFree's

22           information; is that right?

23   A.      Yes; it was significant.

24   Q.      So based on that testimony, as you sit here today,

25           knowing that Triumph did not submit a single

                                                                Page 84

                               Veritext Legal Solutions
                                    303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 60 of 112
                          Darren McCaffrey - February 25, 2021

1            merchant application to TMS, is it TMS's belief that

2            it did not provide InfoFree's information to

3            Triumph?

4    A.      Yes, that's our belief.

5    Q.      And pivoting to the policies and procedures of TMS

6            as it relates to compliance with the TCPA or other

7            consumer protection laws.           Kind of going back to

8            what you and I discussed maybe two or three minutes

9            ago, in addition to the agreement to adhere to all

10           laws, the SRA requires Triumph to submit any

11           marketing materials to TMS for approval; is that

12           right?

13   A.      That's correct.

14   Q.      And similarly, it required the same of Mr. Judy; is

15           that correct?

16   A.      Yes, that's correct.

17   Q.      And you testified earlier that had Triumph submitted

18           a telemarketing script, you would have conferred

19           further with in-house counsel concerning whether or

20           not to approve the use of such script; is that

21           right?

22   A.      Yes.

23   Q.      In addition to the conferral as to whether or not

24           you would have approved the use of such script,

25           would you investigate further in terms of the manner

                                                                Page 85

                               Veritext Legal Solutions
                                    303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 61 of 112
                          Darren McCaffrey - February 25, 2021

1            in which telephone calls were being placed by

2            Triumph in this instance?

3    A.      I'm sorry.    Could you repeat that?

4    Q.      Sure.   You had indicated that you would confer with

5            your in-house counsel to determine if you would

6            approve the telemarketing script; is that right?

7    A.      Yes, that's correct.

8    Q.      But kind of taking it one step further, in addition

9            to conferring to determine if you are going to

10           approve the use of the script, would you also follow

11           up with Triumph to investigate further concerning

12           the platform in which they are placing telephone

13           calls -- in which they are using to place the

14           telephone calls?

15   A.      Yes, we would want to know that.

16   Q.      But in this case, that did not happen with Triumph;

17           is that correct?

18   A.      That's correct.

19   Q.      And that did not happen because Triumph never sought

20           TMS's approval to use telemarketing scripts; is that

21           correct?

22   A.      Right, they didn't send us anything.

23   Q.      And in an attempt to be efficient here, does the

24           same hold true with Mr. Judy?

25   A.      Yes, the same situation.

                                                                Page 86

                               Veritext Legal Solutions
                                    303-988-8470
Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 62 of 112




                      EXHIBIT D
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 63 of 112
                           Fred Heidarpour - March 3, 2021

1                           UNITED STATES DISTRICT COURT
2                         NORTHERN DISTRICT OF CALIFORNIA
3                                   ______________
4           ABANTE ROOTER AND PLUMBING, )
            INC., a California            )
5           corporation, individually     )
            and on behalf of all others )
6           similarly situated,           )No. 3:19-CV-05711
                                          )
7                      Plaintiff,         )
                                          )
8                 vs.                     )
                                          )
9           TOTAL MERCHANT SERVICES,      )
            LLC, a Delaware limited       )
10          liability company,            )
                                          )
11                     Defendant.         )
                                          )
12
13
14                                REMOTE VIDEOTAPED DEPOSITION
15                                             OF
16                                      FRED HEIDARPOUR
17                                 Wednesday, March 3rd, 2021
18                                     Orinda, California
19
20
21
22
23
24
25          Reported by:       Janie E. Wilkins, CSR No. 12497

                                                                 Page 1

                               Veritext Legal Solutions
                                    303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 64 of 112
                           Fred Heidarpour - March 3, 2021

1                                      APPEARANCES
2
3
4
5       For Plaintiff:                 Woodrow & Peluso, LLC
                                       BY MR. TAYLOR SMITH
6                                      Attorney at Law
                                       3900 East Mexico Avenue
7                                      Suite 300
                                       Denver, Colorado 80210
8                                      (720) 213-0675
                                       tsmith@woodrowpeluso.com
 9
10
11      For Defendant Total            Greenspoon Marder, LLP
        Merchant Services:             BY MR. LAWREN A. ZANN
12                                     Attorney at Law
                                       200 East Broward Boulevard
13                                     Site 1800
                                       Fort Lauderdale, Florida 33301
14                                     (954) 527-2427
                                       lawren.zann@gmlaw.com
15
16
17
18
19
20      The Videographer:              Terri Perkins
21
22
23
24
25

                                                                 Page 2

                               Veritext Legal Solutions
                                    303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 65 of 112
                           Fred Heidarpour - March 3, 2021

1                                     I    N    D    E    X
2
3       EXAMINATION BY                                               PAGE
4       MR. ZANN                                                           6
5       MR. SMITH                                                    288
6       MR. ZANN (Further)                                           290
7
8
9                                     EXHIBIT INDEX
10      Defendant's Exhibits
11      Exhibit 1       Notice of Deposition                               33
12      Exhibit 2       Complaint                                          72
13      Exhibit 3       E-mails from Aleks Meza                            94
14      Exhibit 4       E-mail from Leutrim Ismajli                        96
15      Exhibit 5       E-mail Communication                               99
16      Exhibit 6       Plaintiff's Objection and Response                116
                        to Defendant's Interrogatories
17
        Exhibit 7       Plaintiff's Supplemental Objection                118
18                      and Responses to Defendant's
                        Interrogatories
19
        Exhibit 8       Plaintiff's Second Supplemental                   120
20                      Objections and Responses
21      Exhibit 9       Printout of Website                               194
22      Exhibit 10      Phone bill for 10/20/18                           229
23      Exhibit 11      Phone bill for 4/19/19                            229
24      Exhibit 12      Document entitled AT&T Your                       229
                        detailed usage
25

                                                                 Page 3

                               Veritext Legal Solutions
                                    303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 66 of 112
                           Fred Heidarpour - March 3, 2021

1
                              I   N    D    E    X (Continued)
2
3
                                       EXHIBIT INDEX
4       Defendant's Exhibits
5       Exhibit 13      Document with AT&T Cycle Date                 229
                        of 10/20/18
6
        Exhibit 14      Retainer Agreement                            277
7
8
9
10
11
12
13      WITNESS INSTRUCTED NOT TO ANSWER:
14                                                        Page 26, Line 3
15
16
17
18
19
20
21
22
23
24
25

                                                                 Page 4

                               Veritext Legal Solutions
                                    303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 67 of 112
                           Fred Heidarpour - March 3, 2021

1          Q.   Okay.     So are you aware of the telephone               09:55:51

2    numbers that received the alleged calls at issue in                  09:55:55

3    this litigation?                                                     09:56:00

4          A.   Yes, that's the number that we went over it               09:56:02

5    yesterday.    Yes.                                                   09:56:06

6          Q.   Okay.     And they're actually three different            09:56:07

7    numbers; correct?                                                    09:56:10

8          A.   Yes.                                                      09:56:11

9          Q.   Do you recall what those three numbers are?               09:56:13

10         A.   Yes.                                                      09:56:16

11         Q.   Okay.     And what were those three numbers?              09:56:17

12         A.   (925) 828-1080, (209) 383-3803,                           09:56:19

13   (510) 534-1636.                                                      09:56:32

14         Q.   Now, just so we can use the same term going               09:56:35

15   forward, because I'm not a numbers guy.               If I refer     09:56:39

16   to the number ending in -3803 or the -3803 number,                   09:56:42

17   will you understand I'm referring to the                             09:56:46

18   (209) 383-3803 number you just testified to?                         09:56:48

19         A.   Yes.                                                      09:56:53

20         Q.   And, similarly, if I refer to a number as                 09:56:54

21   the number ending in -1080 or the -1080 number, will                 09:56:57

22   you understand I'm referring to the                                  09:57:03

23   telephone number (925) 828-1080 you just testified                   09:57:04

24   to?                                                                  09:57:10

25         A.   Yes.                                                      09:57:10

                                                                        Page 49

                                Veritext Legal Solutions
                                     303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 68 of 112
                           Fred Heidarpour - March 3, 2021

1    in 2010, 2012; right?     At the time I had the cell              10:04:17

2    phone for it -- when I had a cell phone for it, then              10:04:22

3    we forward it to my number.                                       10:04:27

4               All of those numbers that I said if you go             10:04:32

5    through my AT&T bill, you're going to see I have                  10:04:35

6    about -- many numbers, 15, 18 numbers, whatever.          At      10:04:40

7    the time, we had it, but all of them right now                    10:04:46

8    comes to (510) 385-7447.                                          10:04:48

9               If I want to go in and deforward it, that              10:04:52

10   means I have to go and find the phone that I got at               10:04:57

11   the time of -- that I got.       Then I'm -- I can answer         10:05:00

12   on that cell phone.     But practically all of them come          10:05:03

13   to my (510) 385-7447.                                             10:05:07

14         Q.   All right.   I understand.       So my question to     10:05:10

15   you is the telephone calls that you've alleged in                 10:05:14

16   this litigation -- which I will represent to you                  10:05:17

17   occurred in -- from July 2018 forward, are you aware              10:05:20

18   of that?                                                          10:05:27

19         A.   Yes.                                                   10:05:27

20         Q.   Those calls that you've alleged in this                10:05:29

21   litigation, are you aware that you've alleged they                10:05:31

22   were received on the numbers ending in -3803, -1080,              10:05:35

23   and -1636?                                                        10:05:39

24         A.   Yes.                                                   10:05:41

25         Q.   And your testimony today is that the calls             10:05:42

                                                                     Page 55

                               Veritext Legal Solutions
                                    303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 69 of 112
                           Fred Heidarpour - March 3, 2021

1    received on the numbers ending in -3803, -1080,                10:05:46

2    and -1636, are -- are forwarded to your                        10:05:51

3    (510) 385-7447 telephone; is that correct?                     10:05:57

4          A.   Yes.                                                10:06:01

5          Q.   So at the time in 2018, in 2019 when these          10:06:03

6    alleged calls occurred, is it a fair statement that            10:06:07

7    the calls to the number ending in -3803 forwarded to           10:06:10

8    your telephone (510) 385-7447?                                 10:06:16

9          A.   Correct.                                            10:06:20

10         Q.   And you've stated that if you wanted to take        10:06:21

11   the number ending -3803 off of call forwarding, you            10:06:25

12   would have to go find the physical telephone                   10:06:29

13   associated with the number -3803; is that correct?             10:06:33

14         A.   Correct.                                            10:06:36

15         Q.   So if you took it off call forwarding and           10:06:38

16   went to find that physical phone, where would you              10:06:41

17   look for that physical phone associated with the               10:06:46

18   number -3803?                                                  10:06:49

19              MR. SMITH:     Objection --                         10:06:50

20              THE WITNESS:     I'd have to go and find -- I       10:06:51

21   have boxes of the phones.                                      10:06:54

22   BY MR. ZANN:

23         Q.   Do you know where those boxes are?                  10:06:56

24         A.   They're in Scottsdale.                              10:06:58

25         Q.   They're in Scottsdale.        Okay.                 10:07:00

                                                                 Page 56

                                Veritext Legal Solutions
                                     303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 70 of 112
                           Fred Heidarpour - March 3, 2021

1          A.   Yes.                                                10:07:01

2          Q.   And the box in Scottsdale, is that also             10:07:02

3    associated with the number ending in -1080?                    10:07:04

4          A.   No, -1080 was the -- was the old -- I               10:07:12

5    believe, it's a 30-year-old number that was forwarded          10:07:18

6    to my cell phone that; they changed it from landline           10:07:22

7    to cell line and then they tried to forward it.                10:07:26

8          Q.   Okay.    So is there not a cellular telephone       10:07:29

9    associated with the number ending in -1080, if you             10:07:34

10   took it off the forward number?                                10:07:38

11         A.   Right.    This is a cell number.          Yes.      10:07:40

12         Q.   Right.    So is it a fair statement that if         10:07:43

13   you were not forwarding the number ending -1080, you           10:07:45

14   would not have a cellular telephone in which to                10:07:49

15   answer calls placed to that number?                            10:07:52

16         A.   Right.                                              10:07:54

17         Q.   And as it relates to the number ending              10:07:56

18   in -1636, would you also search the box in Scottsdale          10:07:59

19   for the physical phone associated with the number              10:08:04

20   ending in -1636?                                               10:08:06

21         A.   No, that is a number -- that is a number            10:08:09

22   from 1992 that was for Abante Plumbing, and back in            10:08:12

23   early 2000 converted to a cellular number.                     10:08:20

24         Q.   So similar to the number ending in -1080, if        10:08:24

25   you were not forwarding the number ending in -1636,            10:08:28

                                                                 Page 57

                               Veritext Legal Solutions
                                    303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 71 of 112
                           Fred Heidarpour - March 3, 2021

1          Q.    Currently if a number came through to the --       10:14:48

2    to the telephone number ending in -1080, it would              10:14:53

3    forward to (510) 385-7447; is that correct?                    10:14:56

4          A.    Yes.                                               10:15:01

5          Q.    So my question to you is -- it's rather            10:15:02

6    simple.     If call forwarding was turned off for the          10:15:05

7    number ending in -1080, is there a telephone that              10:15:10

8    would receive a call placed to the number ending               10:15:14

9    in -1080?                                                      10:15:17

10               MR. SMITH:     Objection; calls for                10:15:19

11   speculation; asked and answered.                               10:15:20

12   BY MR. ZANN:                                                   10:15:25

13         Q.    You can answer.                                    10:15:26

14         A.    I'm sorry, say it one more time.                   10:15:28

15         Q.    Yeah.   Currently if you turned                    10:15:30

16   call forwarding off to the number ending in -1080 and          10:15:32

17   a call is placed to the number ending in -1080, is             10:15:36

18   there a telephone that would receive the call?                 10:15:41

19               MR. SMITH:     Same objections.                    10:15:46

20               THE WITNESS:     No.                               10:15:47

21   BY MR. ZANN:                                                   10:15:48

22         Q.    Okay.   And just as a point of comparison, we      10:15:48

23   have established through your testimony that as it             10:15:55

24   relates to the number ending -3803, there is a                 10:15:58

25   telephone that would receive a call to -3803, that             10:16:03

                                                                 Page 63

                                 Veritext Legal Solutions
                                      303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 72 of 112
                           Fred Heidarpour - March 3, 2021

1    trying to trick you, based on the one possible cell              10:23:08

2    phone your son may have, the two you have, and the               10:23:11

3    one that James has, Aldo has, and Moses?                         10:23:15

4          A.   Yeah.                                                 10:23:20

5          Q.   Yeah, I just do math and I count six; is              10:23:20

6    that right?                                                      10:23:23

7          A.   Yeah.                                                 10:23:24

8          Q.   Okay.   I want to make sure I'm                       10:23:25

9    understanding.                                                   10:23:26

10              Okay.   Without looking at the complaint --           10:23:27

11   and this isn't a trap here.       I just want to know if I       10:23:37

12   should pull up the complaint on Exhibit Share.                   10:23:41

13              Are you aware of the dates you've alleged to          10:23:43

14   have received the cellular telephone calls at issue?             10:23:45

15         A.   In general, yes.                                      10:23:50

16         Q.   Okay.   And what are those dates that you             10:23:52

17   received telephone calls you alleged to be in                    10:23:55

18   violation of the TCPA in this lawsuit?                           10:23:59

19         A.   Starting in 2015.                                     10:24:00

20         Q.   Okay.   Do you remember a specific date?              10:24:04

21         A.   No.                                                   10:24:06

22         Q.   And that's why I had asked you.           I'm not     10:24:08

23   trying to trap you.     If we need to go through the             10:24:10

24   complaints or your discovery responses, we can do                10:24:12

25   that if you need that to refresh your recollection.              10:24:15

                                                                    Page 70

                               Veritext Legal Solutions
                                    303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 73 of 112
                           Fred Heidarpour - March 3, 2021

1          A.    Definitely.     There is no way that I can             10:24:18

2    remember.                                                          10:24:20

3                Lawren, just for your information, on the              10:24:20

4    average -- on the average, I get 10 to 20 calls a day              10:24:23

5    from telemarketers.                                                10:24:28

6          Q.    Okay.     And are those 10 to 20 telephone             10:24:29

7    calls -- is it your testimony those 10 to 20                       10:24:32

8    telephone calls are associated with TMS?                           10:24:35

9          A.    No.     I'm just talking about in general.             10:24:39

10   When you asked me that if you need to refresh my                   10:24:41

11   recollection, I'm saying that I'm getting that many                10:24:45

12   calls every day.                                                   10:24:48

13         Q.    And as it relates to your receipt of 10                10:24:50

14   to 20 telephone calls to your cellular telephones,                 10:24:54

15   have you filed any lawsuits against the entities who               10:24:57

16   have placed those calls?                                           10:25:00

17         A.    I -- I try to do my best.         That is the only     10:25:02

18   way that we can stop them.                                         10:25:05

19         Q.    Now, kind of going back to where this line             10:25:06

20   of questioning started.        I'm going to go ahead and           10:25:11

21   pull up the complaint on Exhibit Share because if I                10:25:14

22   say a date, you seem to indicate you won't know                    10:25:18

23   unless you look at a document; is that fair?                       10:25:20

24         A.    Yes.                                                   10:25:23

25         Q.    Okay.     So give me one second.                       10:25:23

                                                                      Page 71

                                 Veritext Legal Solutions
                                      303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 74 of 112
                           Fred Heidarpour - March 3, 2021

1            A.     I'm not 100 percent sure, but it looked like          10:32:20

2    it, yes.                                                             10:32:23

3            Q.     Okay.    What occurred on that call that makes        10:32:23

4    you believe TMS called you directly on                               10:32:29

5    March 22nd, 2019?                                                    10:32:32

6            A.     That's -- as I said, I don't -- I don't               10:32:34

7    recall now, but if I -- if I remember it right, then                 10:32:38

8    I press it, then I talk to the person that -- that                   10:32:41

9    person was talking about the T- -- I'm not 100                       10:32:44

10   percent sure.          I don't know.   I don't remember.    That     10:32:47

11   was obviously -- it was two years ago.                               10:32:50

12           Q.     Okay.    Did you take notes from that call?           10:32:52

13           A.     Usually what I do is -- because I have a              10:32:56

14   daily call that basically I throw it away every 30                   10:33:02

15   days.        If I get a call or something like that, I just          10:33:06

16   jot on it.        And then I'm -- then after I jot on it,            10:33:09

17   I -- basically after 30 days I throw it away.                        10:33:12

18   Usually that -- that is my daily call; that every                    10:33:15

19   call that I get, I write it down.                                    10:33:18

20           Q.     Okay.    And you say usually you engage in            10:33:19

21   that practice; correct?                                              10:33:23

22           A.     Yes.                                                  10:33:25

23           Q.     Did you engage in that practice on                    10:33:26

24   March 22nd, 2019?                                                    10:33:28

25           A.     To my best recollection, yes.                         10:33:31

                                                                        Page 76

                                   Veritext Legal Solutions
                                        303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 75 of 112
                           Fred Heidarpour - March 3, 2021

1          Q.    So where would those notes be now?                        10:33:34

2          A.    Oh, it's gone.     Those notes are for --                 10:33:39

3    temporary until -- until I basically provide it to my                 10:33:42

4    attorney or whatever.        I write it down.        After that,      10:33:45

5    I throw it away.                                                      10:33:47

6          Q.    When you say you write it down, are these                 10:33:49

7    notes taken in a digital medium?                                      10:33:51

8          A.    No, no, no.   This is -- it's old-fashioned.              10:33:55

9          Q.    Okay.   So you handwrite the notes?                       10:33:59

10         A.    Handwrite the notes, yes.                                 10:34:01

11         Q.    So to the extent you took notes on                        10:34:03

12   March 22nd, 2019, those notes would have been                         10:34:05

13   handwritten; is that correct?                                         10:34:08

14         A.    Yes.                                                      10:34:10

15         Q.    And if you took those handwritten notes, I                10:34:11

16   believe you indicated you provide them to your                        10:34:13

17   attorney?                                                             10:34:17

18         A.    Not -- not the notes.     I just -- I just make           10:34:17

19   it for myself.      Then I tell my attorney, "I just                  10:34:21

20   received a call, and it was a prerecorded call or the                 10:34:25

21   ATDS."     That's what I tell them.                                   10:34:28

22         Q.    Okay.                                                     10:34:31

23         A.    That's the extent of my note.                             10:34:32

24         Q.    Sure.   That's your usual practice here.          But     10:34:35

25   as it relates to this March 22nd, 2019, call, do you                  10:34:37

                                                                         Page 77

                               Veritext Legal Solutions
                                    303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 76 of 112
                           Fred Heidarpour - March 3, 2021

1    we discussed your usual practice of taking notes;                10:40:20

2    correct?                                                         10:40:23

3            A.     Yes.                                              10:40:24

4            Q.     Those notes are handwritten notes; correct?       10:40:25

5            A.     Yes.                                              10:40:28

6            Q.     And I asked you if you still have those           10:40:28

7    notes, and you indicated you do not; correct?                    10:40:32

8            A.     Yes.                                              10:40:35

9            Q.     And your practice is to throw your                10:40:36

10   handwritten notes away after you've communicated to              10:40:37

11   your attorney; correct?                                          10:40:41

12           A.     Yeah, but, see, the part that I believe you       10:40:43

13   don't understand what I'm saying is is it's not just             10:40:48

14   a note for the telemarketers.          It's the other notes      10:40:51

15   too.                                                             10:40:57

16                  But what I'm saying is is, yes, I do not          10:40:58

17   keep any notes that -- this thing or something like              10:41:01

18   that.        I throw it away.   There is no reason to keep       10:41:04

19   it after I provide it to my attorney.                            10:41:07

20           Q.     Now, when you say the "other notes too,"          10:41:08

21   what are those other notes you're referencing?                   10:41:11

22           A.     Communication that I have with an employee        10:41:14

23   in case -- for example, the customer wants to do                 10:41:17

24   something, I just write it down.           You know what I'm     10:41:19

25   saying?        It's not something that is just for a             10:41:21

                                                                    Page 83

                                 Veritext Legal Solutions
                                      303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 77 of 112
                           Fred Heidarpour - March 3, 2021

1    telemarketer, no.                                               10:41:25

2          Q.    So when you're referring to communications          10:41:26

3    with a customer, you're referring to Abante's                   10:41:29

4    customers; correct?                                             10:41:32

5          A.    Yes.                                                10:41:34

6          Q.    But those notes you also throw away?                10:41:34

7          A.    Yeah.   If the customer, for example, called        10:41:37

8    me and said something about the concern he has or if            10:41:39

9    he wants to do something, I just make a note and then           10:41:42

10   after the job is done, I throw it away.                         10:41:45

11         Q.    Understood, understood.                             10:41:48

12               But now coming back to the March 22nd, 2019         10:41:49

13   telephone call that you've alleged in your complaint,           10:41:52

14   are you aware of providing your notes to any                    10:41:55

15   attorney?                                                       10:41:59

16         A.    No, I just called them and told them that.          10:42:00

17         Q.    So your testimony is that you did not               10:42:03

18   provide the notes that you took to any attorney; but,           10:42:05

19   rather, you communicated whatever was on those notes            10:42:08

20   to an attorney?                                                 10:42:11

21         A.    Yes.                                                10:42:13

22         Q.    Who was the attorney you communicated               10:42:14

23   your -- the substance of your notes to?                         10:42:17

24         A.    At the time what -- probably was Pat.               10:42:22

25         Q.    Now, you say "probably."      Are you guessing,     10:42:27

                                                                   Page 84

                               Veritext Legal Solutions
                                    303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 78 of 112
                           Fred Heidarpour - March 3, 2021

1    or do you know this?                                              10:42:29

2          A.   No, because I'm not 100 percent sure who               10:42:30

3    did -- I was talking to.       Most likely it was Pat.            10:42:34

4          Q.   Are you 100 percent sure that you even had a           10:42:39

5    conversation with an attorney based on your notes                 10:42:44

6    that you took?                                                    10:42:46

7          A.   Yes.                                                   10:42:48

8               MR. SMITH:     I've got to use the restroom.           10:42:51

9               MR. ZANN:    Yeah, absolutely.        We'll take a     10:42:55

10   break.                                                            10:42:57

11              THE WITNESS:     We're going to break?                 10:43:00

12              THE VIDEOGRAPHER:      We are off the record.          10:43:03

13   The time is 10:43 a.m.                                            10:43:05

14              (Recess taken.)                                        10:43:12

15              THE VIDEOGRAPHER:      We are back on the              10:50:25

16   record.    The time is 10:51 a.m.                                 10:50:39

17              MR. SMITH:     Lawren, can you give me two             10:50:42

18   minutes?                                                          10:50:46

19              MR. ZANN:    Going back off.                           10:50:46

20              THE VIDEOGRAPHER:      We are off the record.          10:50:47

21   The time is 10:51 a.m.                                            10:50:50

22              (Recess taken.)                                        10:50:55

23              THE VIDEOGRAPHER:      We are back on the              10:52:35

24   record.    The time is 10:53 a.m.                                 10:52:47

25   ///

                                                                     Page 85

                                Veritext Legal Solutions
                                     303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 79 of 112
                           Fred Heidarpour - March 3, 2021

1    would you agree with that?                                      10:55:29

2          A.   Yes.                                                 10:55:30

3          Q.   And you see when reading that allegation, it         10:55:31

4    states in the last sentence, "This call made using a            10:55:35

5    prerecorded voice message; correct?                             10:55:38

6          A.   Right.                                               10:55:41

7          Q.   Is that why you believe the March 22nd,              10:55:41

8    2019, call was a prerecorded call because it's                  10:55:44

9    specifically alleged in the complaint?                          10:55:48

10              MR. SMITH:     Objection; mischaracterizes the       10:55:49

11   witness' prior testimony.                                       10:55:52

12   BY MR. ZANN:                                                    10:55:54

13         Q.   Go ahead.                                            10:55:57

14         A.   No, as I said earlier, I made a note that            10:55:57

15   was in the middle of the call.                                  10:56:00

16         Q.   I understand that.      If you had not read this     10:56:02

17   complaint to refresh your recollection, would you               10:56:05

18   have been able to testify today that you received a             10:56:09

19   call on March 22nd, 2019, that you believe was a                10:56:12

20   prerecorded voice message?                                      10:56:15

21              MR. SMITH:     Objection; calls for                  10:56:17

22   speculation.                                                    10:56:21

23              THE WITNESS:     I don't know.       Maybe.          10:56:21

24   BY MR. ZANN:                                                    10:56:23

25         Q.   Do you have any independent recollection of          10:56:23

                                                                   Page 88

                                Veritext Legal Solutions
                                     303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 80 of 112
                           Fred Heidarpour - March 3, 2021

1    what occurred on the telephone call that happened on           10:56:26

2    March 22nd, 2019?                                              10:56:29

3          A.   No.                                                 10:56:34

4          Q.   Do you recall what -- I'm sorry, go ahead.          10:56:36

5          A.   What do you mean by -- as I -- as what is           10:56:38

6    alleged here, that on the date that was a prerecorded          10:56:41

7    call, and that was the date that I remember that was           10:56:47

8    prerecorded because that's as I said in the                    10:56:51

9    complaint.                                                     10:56:54

10         Q.   I understand that at the time this complaint        10:56:56

11   was filed you remembered it; but as you sit here               10:56:58

12   today, do you remember the call that occurred on               10:57:01

13   March 22nd, 2019?                                              10:57:03

14         A.   To my best recollection, that was a                 10:57:06

15   prerecorded call, and it says if you want to do A, B,          10:57:08

16   C, D, press whatever number, and then I did, and then          10:57:11

17   I talked to someone.     That's -- that's the reason why       10:57:14

18   I said it was a prerecorded voice message.                     10:57:17

19         Q.   So let's break that down a little further.          10:57:19

20              What did the prerecorded voice message say?         10:57:22

21         A.   Again, it says if you want to go and save           10:57:25

22   some money on your processing -- on your credit card           10:57:27

23   processing, dial 1 or 2, or whatever it was.                   10:57:31

24         Q.   And in the course of that prerecorded               10:57:34

25   message, did it reference TMS?                                 10:57:37

                                                                 Page 89

                               Veritext Legal Solutions
                                    303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 81 of 112
                           Fred Heidarpour - March 3, 2021

1    the substance of their call.                                    11:18:03

2          Q.   Okay.   And are there any documents you rely         11:18:06

3    upon to provide that testimony besides the actual               11:18:10

4    complaints you just reviewed?                                   11:18:14

5               MR. SMITH:     Objection -- (Zoom                    11:18:16

6    interference).                                                  11:18:22

7    BY MR. ZANN:                                                    11:18:22

8          Q.   You can answer.                                      11:18:22

9          A.   If I would have it, I would provide it.      My      11:18:23

10   counsel would have it.                                          11:18:25

11         Q.   Do you know if you have it?                          11:18:26

12         A.   I don't recall because, as you can see, we           11:18:28

13   are receiving so many calls and so many e-mails, I              11:18:31

14   don't recall one by one.                                        11:18:34

15         Q.   So because you don't recall even if you have         11:18:36

16   that e-mail, does it also follow that you don't know            11:18:38

17   if such an e-mail even exists in the first instance?            11:18:42

18              MR. SMITH:     Objection; argumentative.             11:18:46

19              THE WITNESS:     Sir, as I said, I received so       11:18:48

20   many calls from them and so many e-mails from them,             11:18:51

21   how is it possible that I can tell you three years              11:18:55

22   ago, two years ago what did I receive and what did I            11:18:58

23   not receive?                                                    11:19:01

24              All I can tell you is that the complaint             11:19:02

25   that reflects -- the accurate of my memory at the               11:19:05

                                                                  Page 105

                                Veritext Legal Solutions
                                     303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 82 of 112
                           Fred Heidarpour - March 3, 2021

1    time, that I gave it to my attorneys.                           11:19:09

2    BY MR. ZANN:                                                    11:19:11

3            Q.   Are you aware of having received any e-mails       11:19:11

4    following the March 22nd, 2019, call you've alleged             11:19:14

5    took place with a rerecorded voice message?                     11:19:18

6                 MR. SMITH:     Objection; asked and answered.      11:19:20

7                 THE WITNESS:     I would have to look at it and    11:19:23

8    see.                                                            11:19:25

9    BY MR. ZANN:                                                    11:19:26

10           Q.   And when you say "look at it," what is the         11:19:26

11   "it" that you would look at?                                    11:19:29

12           A.   The e-mail that was provided to TMS -- the         11:19:32

13   documents that were provided to TMS.                            11:19:35

14           Q.   Now, you say "the documents that were              11:19:37

15   provided to TMS," but what I'm asking you -- strike             11:19:38

16   that.                                                           11:19:41

17                Following the e-mail which may have -- you         11:19:43

18   may have received following your March 22nd, 2019,              11:19:46

19   call you alleged to have placed by a prerecorded                11:19:49

20   voice message, is it your testimony that TMS was                11:19:52

21   either the sender or a recipient of that e-mail?                11:19:57

22           A.   I'm sorry, ask me one more time.                   11:20:03

23           Q.   Sure.   March 22nd, 2019, you've alleged you       11:20:05

24   received a telephone call using a prerecorded voice             11:20:10

25   message; correct?                                               11:20:13

                                                                  Page 106

                                  Veritext Legal Solutions
                                       303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 83 of 112
                           Fred Heidarpour - March 3, 2021

1    being November 5th, 2018 -- you may have to actually                 11:51:18

2    scroll to the Second Supplemental Response to answer                 11:51:27

3    this.        But I'll ask the question nonetheless.                  11:51:30

4                   Was that telephone call allegedly placed to           11:51:33

5    the -3803 telephone number?                                          11:51:38

6            A.     I'm sorry, what is the date?       November 5th?      11:51:42

7            Q.     Yes.                                                  11:51:45

8            A.     Yes.                                                  11:51:46

9            Q.     First in time to most recent.                         11:51:47

10           A.     Yes.                                                  11:51:49

11           Q.     Do you recall the contents of that telephone          11:51:53

12   call?                                                                11:51:56

13           A.     No, just as I said, the -- the substance of           11:51:59

14   the call that I remember that was selling the                        11:52:06

15   products.        I do not know verbiage, verbatim, what did          11:52:09

16   they say, what did he say, whatever, I don't -- I                    11:52:14

17   don't recall that.        The substance of it was to sell            11:52:16

18   the TMS product.        That's what it was.                          11:52:18

19           Q.     Do you recall the identity of the individual          11:52:21

20   with whom you spoke on the November 5th, 2018, call?                 11:52:25

21           A.     I'd have to go back to the -- if I -- if I            11:52:29

22   requested -- most of the time I would request the                    11:52:32

23   e-mail.        If I received the e-mail, then I can see who          11:52:35

24   was the individual.                                                  11:52:39

25           Q.     This may help fast-track this line of                 11:52:40

                                                                       Page 131

                                 Veritext Legal Solutions
                                      303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 84 of 112
                           Fred Heidarpour - March 3, 2021

1    asked for an e-mail, you would have to look at that            11:55:11

2    e-mail?                                                        11:55:14

3          A.   Yes, that was the one -- or if I talked to          11:55:15

4    the individual, that I had a name; that I'd put it             11:55:17

5    over here that I talked to A, B, and C, whatever,              11:55:20

6    then I would put it over here.                                 11:55:23

7          Q.   But sticking -- sticking with the                   11:55:25

8    November 5th, 2018, call we're discussing, do you              11:55:28

9    recall the name of the individual with whom you                11:55:33

10   spoke?                                                         11:55:35

11         A.   At this point while looking at this, no.            11:55:36

12   This is an e-mail in this place that I can't recall.           11:55:39

13         Q.   Now, following up on the second part of your        11:55:42

14   statement, unless you looked at the e-mail, to answer          11:55:45

15   that question that I just asked you -- the identity            11:55:49

16   of the individual -- is your response that you would           11:55:53

17   have to look at an e-mail, to the extent an e-mail             11:55:55

18   actually exists?                                               11:55:59

19         A.   And plus there's no way I can remember three        11:56:01

20   years ago who did I talk to.                                   11:56:05

21         Q.   I get it.   So as you sit here today, you           11:56:08

22   can't remember when you spoke -- the name of the               11:56:11

23   individual you spoke with on November 5th, 2018,               11:56:13

24   without reviewing some secondary document, whether             11:56:16

25   that's an e-mail or otherwise?                                 11:56:19

                                                                Page 134

                               Veritext Legal Solutions
                                    303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 85 of 112
                           Fred Heidarpour - March 3, 2021

1            A.   Right.                                              11:56:23

2            Q.   That's a fair statement that I just made;           11:56:23

3    correct?                                                         11:56:25

4            A.   Right, I -- I cannot remember three years           11:56:26

5    ago who did I talk to.                                           11:56:29

6            Q.   It's not a trick.      I think -- I understand      11:56:30

7    that.                                                            11:56:33

8                 Now, if we go down to November 12th, you see        11:56:33

9    that you actually provide some specifics from that               11:56:36

10   telephone call; correct?                                         11:56:40

11           A.   Yes.                                                11:56:42

12           Q.   And by "specifics" -- because before you            11:56:42

13   told me you didn't know what specifics means -- you              11:56:44

14   see that you actually have the name of the individual            11:56:47

15   you purportedly spoke with; correct?                             11:56:50

16           A.   I didn't say that I didn't know what                11:56:53

17   "specific" means.         You've been asking for the             11:56:54

18   substance, as I said, "I don't know what you're                  11:56:56

19   talking about."                                                  11:56:58

20                If I talked to the individual that I know           11:56:59

21   the name, that I make the note, then I would go and              11:57:01

22   put it in a complaint like this one -- that I put it             11:57:05

23   down exactly.         Who did I talk to, what did I talk to.     11:57:08

24           Q.   So building off of what you just stated, the        11:57:11

25   idea that you spoke with Tony Adams, that would have             11:57:15

                                                                   Page 135

                                  Veritext Legal Solutions
                                       303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 86 of 112
                           Fred Heidarpour - March 3, 2021

1    been reflected in your notes?                                         11:57:18

2            A.   Definitely that's what it was.          That's what      11:57:21

3    I knew -- that Tony Adams -- and I asked for an                       11:57:24

4    e-mail, and then he sent me the e-mail.                               11:57:26

5            Q.   And, similarly, the fact that you knew Tony              11:57:29

6    Adams provided you with his telephone number,                         11:57:32

7    (631) 855-3291, you know of that because of your                      11:57:35

8    notes; is that correct?                                               11:57:41

9            A.   Yes, that's -- that's why I write it down,               11:57:43

10   yes.                                                                  11:57:46

11           Q.   All I'm trying to understand is how you                  11:57:46

12   come -- how you understand this information.              Okay.       11:57:48

13   And that would have been reflected in your notes?                     11:57:53

14           A.   Yes.                                                     11:57:55

15           Q.   And -- now, if we go to November 14th, you               11:57:57

16   see that you provide some specifics here, as well,                    11:58:03

17   with an agent named Joseph.       And that Joseph said --             11:58:06

18   responded by telling --                                               11:58:14

19           A.   Me that you're stupid.     Yes, I remember               11:58:16

20   that.                                                                 11:58:18

21           Q.   So is that also -- or was that also                      11:58:20

22   reflected in your notes?                                              11:58:21

23           A.   Definitely that one was, and I don't want to             11:58:24

24   go through it because I want to tell you a lot more                   11:58:28

25   other stuff, but that's the gist of it.                               11:58:32

                                                                        Page 136

                               Veritext Legal Solutions
                                    303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 87 of 112
                           Fred Heidarpour - March 3, 2021

1            Q.     So you don't know exactly who answered the              12:03:12

2    call; is that a fair statement?                                        12:03:14

3            A.     Right.                                                  12:03:16

4            Q.     You assume it was yourself, but you don't               12:03:16

5    recall if it was yourself versus your foreman or your                  12:03:18

6    wife?                                                                  12:03:22

7            A.     Yes.                                                    12:03:22

8            Q.     And does the same hold true for all of these            12:03:23

9    calls, or should we go through the same exercise for                   12:03:26

10   each call?                                                             12:03:28

11           A.     No, for all of the calls.        As I said, 90          12:03:29

12   percent of the time I'm the one to answer the calls.                   12:03:33

13           Q.     And 10 percent of the time you're not.           I      12:03:35

14   understand it.          I now understand it for the fourth             12:03:37

15   time.        But what I'm curious to know is regardless of             12:03:40

16   the allocation in which who answers the phone, all I                   12:03:44

17   want to know is as you sit here today as a                             12:03:48

18   representative for Abante, if you can testify                          12:03:51

19   definitively as to the identity of the person who                      12:03:54

20   answered the telephone calls that you've alleged in                    12:03:59

21   your complaint?                                                        12:04:02

22           A.     I don't remember.                                       12:04:03

23           Q.     Okay.    Which is fair.                                 12:04:04

24                  Now, similarly, if we go to the                         12:04:10

25   March 22nd, 2019, call, would you agree with me that                   12:04:12

                                                                         Page 141

                                   Veritext Legal Solutions
                                        303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 88 of 112
                           Fred Heidarpour - March 3, 2021

1          A.   Yes, sir.                                            13:34:05

2          Q.   When you received this e-mail from Aleks             13:34:05

3    Meza, is this when you learned of the entity named              13:34:09

4    Triumph Merchant Solutions, LLC?                                13:34:14

5          A.   You know, I don't recall.         I don't know.      13:34:17

6          Q.   Prior to this litigation, were you aware of          13:34:20

7    that entity, Triumph Merchant Solutions, LLC?                   13:34:23

8          A.   I don't think so.                                    13:34:27

9          Q.   Have you conducted any research into that            13:34:28

10   entity, Triumph Merchant Solutions, LLC?                        13:34:31

11         A.   No, I did not do that.        Not me.                13:34:34

12         Q.   Okay.   Are you aware of having served any           13:34:37

13   subpoenas on Triumph Merchant Solutions, LLC, in this           13:34:41

14   litigation?                                                     13:34:45

15         A.   I don't know.    You'll have to ask my               13:34:46

16   counsel.    I don't know.                                       13:34:50

17         Q.   Is there a reason -- well, strike that.              13:34:51

18              Is it your belief that Triumph Merchant              13:34:54

19   Solutions, LLC, placed the telephone call that                  13:34:57

20   preceded the sending of this e-mail on                          13:35:00

21   October 8th, 2019?                                              13:35:02

22         A.   Do you know what?      Yes, but, again, it's         13:35:06

23   under the same page -- on the top it says                       13:35:09

24   "www.totalmerchant.services."         And I don't know how      13:35:13

25   you want to go and separate the Triumph from TMS.               13:35:17

                                                                  Page 166

                                Veritext Legal Solutions
                                     303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 89 of 112
                           Fred Heidarpour - March 3, 2021

1               MR. SMITH:   Calls for a legal conclusion.          13:38:48

2    BY MR. ZANN:                                                   13:38:50

3          Q.   As it relates to the factual basis for you          13:38:50

4    to allege the use of a Spitfire dialing system, is             13:38:54

5    that an allegation that you learned through your               13:38:58

6    attorneys?                                                     13:39:01

7          A.   A Spitfire, yes.     I learned from them, yes,      13:39:03

8    in the complaint.                                              13:39:06

9          Q.   So really what I'm getting at is you have no        13:39:07

10   personal knowledge one way or the other whether a              13:39:10

11   Spitfire dialing system was used to call you?                  13:39:13

12         A.   No, sir, I do not.                                  13:39:16

13         Q.   Instead, you just relayed upon whatever             13:39:17

14   research your attorneys conducted to reach that                13:39:20

15   allegation?                                                    13:39:24

16         A.   Right.   After I explained to them the method       13:39:25

17   of the call that I received, they investigated it,             13:39:27

18   and then they find out that the dialing system that            13:39:29

19   they use -- that's the name, Spitfire.                         13:39:33

20         Q.   Now, you have an amended your complaint in          13:39:36

21   this action, have you?                                         13:39:40

22         A.   I'm -- I don't know.                                13:39:43

23         Q.   So as far as you know, that allegation is           13:39:45

24   still the allegation in the complaint; that these              13:39:50

25   calls were placed using a Spitfire dialing system?             13:39:51

                                                                 Page 170

                               Veritext Legal Solutions
                                    303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 90 of 112
                           Fred Heidarpour - March 3, 2021

1            A.   I believe that's what the complaint said.           13:39:56

2            Q.   Why did you sue Triumph Merchant                    13:39:59

3    Solutions, LLC?                                                  13:40:04

4                 MR. SMITH:     Objection; calls for --              13:40:04

5                 THE WITNESS:     You have to ask my counsel.        13:40:07

6    The bottom line is Triumph or whoever was placing the            13:40:08

7    call, if -- if everything says Total Merchant                    13:40:12

8    Services, I don't understand.           You're working for       13:40:18

9    Total Merchant Services under a different name.                  13:40:19

10   BY MR. ZANN:                                                     13:40:23

11           Q.   So, I'm sorry, go ahead.                            13:40:23

12           A.   I'm not an attorney.       And as a reasonable      13:40:25

13   person, when he receives a call and when he receives             13:40:28

14   an e-mail, and even on the e-mail the name says                  13:40:32

15   A, B, C, D, but are trying to sell the product of the            13:40:36

16   company of TMS, that -- that -- the TMS -- an                    13:40:40

17   individual person, working for TMS on a different                13:40:48

18   name.                                                            13:40:50

19           Q.   And you base that conclusion off of the             13:40:51

20   sheer fact that TMS has an e-mail address -- sorry, a            13:40:53

21   URL contained within this e-mail and maybe on some of            13:41:00

22   the phone calls someone mentioned TMS?                           13:41:05

23                MR. SMITH:     Objection --                         13:41:08

24                THE WITNESS:     No.                                13:41:09

25                MR. SMITH:     -- mischaracterizes the witness'     13:41:10

                                                                   Page 171

                                  Veritext Legal Solutions
                                       303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 91 of 112
                           Fred Heidarpour - March 3, 2021

1    testimony.

2    BY MR. ZANN:

3          Q.   What do you base the conclusion on?

4          A.   No, no, no, no.    I said earlier that to my        13:41:12

5    personal knowledge when I talk to the agent that they          13:41:19

6    are trying to sell the TMS product through the e-mail          13:41:21

7    that we received.      Even if the e-mail said "Triumph        13:41:24

8    Merchant Solutions," but on the top of it it says              13:41:28

9    "Total Merchant Services," that is our belief that             13:41:31

10   they are all working for TMS.                                  13:41:34

11   BY MR. ZANN:                                                   13:41:36

12         Q.   Okay.   Now, are you aware of any discovery         13:41:37

13   or testimony having been provided by Triumph Merchant          13:41:47

14   Solutions in this action?                                      13:41:51

15         A.   No, I'm not.                                        13:41:53

16         Q.   So similarly -- well, strike that.                  13:41:56

17              Are you aware of who has been deposed thus          13:42:02

18   far in this action?                                            13:42:07

19         A.   No, I'm not.                                        13:42:09

20         Q.   Are you aware of -- strike that.                    13:42:15

21              Now, sticking with this Exhibit 3, if you           13:42:26

22   scroll down to -- I'm not certain what page this is,           13:42:31

23   Abante-000423.                                                 13:42:41

24         A.   Yes, sir.                                           13:42:57

25         Q.   Now, you responded to this e-mail from              13:42:57

                                                                Page 172

                               Veritext Legal Solutions
                                    303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 92 of 112
                           Fred Heidarpour - March 3, 2021

1          A.   Yeah, I don't know how many e-mails we              13:50:18

2    provided to you.    Where are the documents that we can        13:50:20

3    go through all the e-mails.                                    13:50:23

4          Q.   I will represent to you this is the extent          13:50:25

5    of the Triumph -- this is the earliest in time, the            13:50:28

6    Triumph e-mail thread that you have produced in this           13:50:30

7    litigation.                                                    13:50:32

8          A.   Okay.                                               13:50:35

9          Q.   June 24th, that being the first e-mail              13:50:36

10   communication you've produced in this litigation               13:50:40

11   between yourself and Triumph.         And "by yourself,"       13:50:42

12   again, I'm referring to Abante.                                13:50:45

13         A.   Okay.                                               13:50:47

14         Q.   With that being said, because this e-mail           13:50:48

15   you sent under the name Fred Pour is not the first in          13:50:52

16   the e-mail thread, that's why I'm giving you the               13:50:57

17   opportunity to answer the question of is there an              13:51:01

18   earlier e-mail wherein you use this name Fred P-o-o-r          13:51:03

19   in communicating with Aleks Meza?                              13:51:08

20         A.   I don't know.                                       13:51:10

21         Q.   Now, does your wife use that name, Fred             13:51:15

22   Poor, P-o-o-r, in communicating with individuals?              13:51:21

23         A.   I don't know.                                       13:51:24

24         Q.   Do you believe your wife uses that name when        13:51:28

25   communicating with individuals?                                13:51:33

                                                                Page 179

                                Veritext Legal Solutions
                                     303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 93 of 112
                           Fred Heidarpour - March 3, 2021

1    Merchant Services and all other entities, or                         14:37:18

2    whatever, that they're working for them, he's going                  14:37:20

3    to tell them to stop it.                                             14:37:22

4          Q.    Well, we'll get to his e-mail in a minute                14:37:24

5    because maybe that's how you interpreted it, but                     14:37:27

6    those weren't the words he used.                                     14:37:30

7                But, be that as it may, I'm just coming back             14:37:32

8    to your statement of your main goal being to stop the                14:37:33

9    telemarketers.     Let you ask you this:          Are you aware      14:37:36

10   that Triumph testified to placing calls on behalf of                 14:37:39

11   at least five different entities in the credit card                  14:37:41

12   processing industry?                                                 14:37:45

13         A.    No, I did not.                                           14:37:46

14         Q.    Are you aware that Mr. Judy also testified               14:37:47

15   to placing telephone calls on behalf of multiple                     14:37:49

16   entities in the credit card processing industry?                     14:37:53

17               MR. SMITH:     Objection; mischaracterizes the           14:37:56

18   evidence.                                                            14:37:58

19               MR. ZANN:    We can agree or disagree on it              14:37:59

20   because I think you're wrong, Taylor.                                14:38:02

21   BY MR. ZANN:

22         Q.    But, nonetheless, are you aware of that,                 14:38:04

23   Mr. Heidarpour?                                                      14:38:05

24         A.    No, I'm not.                                             14:38:06

25         Q.    So the reason I ask you that is just assume              14:38:08

                                                                       Page 219

                                 Veritext Legal Solutions
                                      303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 94 of 112
                           Fred Heidarpour - March 3, 2021

1    with me that that testimony is accurate; that Triumph                   14:38:11

2    was placing telephone calls on behalf of five                           14:38:15

3    different entities in the credit card processing                        14:38:17

4    industry.     That's why I posed the last question.             If      14:38:20

5    your goal is to stop the telemarketers.                And if it's      14:38:24

6    true that Triumph, as they testified under oath, is                     14:38:27

7    placing calls on behalf of other entities in the                        14:38:30

8    credit card processing industry, that your suit                         14:38:34

9    against Total Merchant will not in and of itself stop                   14:38:37

10   Triumph from engaging in calling activity?                              14:38:40

11               MR. SMITH:     Objection; asked and answered;               14:38:43

12   and calls for speculation.                                              14:38:44

13               THE WITNESS:     Triumph, they did not                      14:38:47

14   represent any other company when they called me or                      14:38:50

15   they send me the e-mail.        It was just Total Merchant              14:38:54

16   Services.                                                               14:38:58

17   BY MR. ZANN:                                                            14:38:58

18         Q.    And how do you know who Triumph did or did                  14:38:58

19   not represent at the time they called you?                              14:39:00

20         A.    I don't know.     All I know is that when --                14:39:03

21   when we were talking to them, they were representing                    14:39:05

22   the TMS.     When they sent the e-mail, they were                       14:39:07

23   talking about TMS.                                                      14:39:11

24         Q.    But you just made a statement that Triumph                  14:39:12

25   was not doing something.        And I'm asking you what is              14:39:14

                                                                          Page 220

                                 Veritext Legal Solutions
                                      303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 95 of 112
                           Fred Heidarpour - March 3, 2021

1          A.   No, sir.                                            15:22:42

2          Q.   Are you aware of any control TMS exerted of         15:22:42

3    the business practices of Judy?                                15:22:44

4          A.   No, sir.                                            15:22:46

5          Q.   And rounding this out, are you aware of any         15:22:47

6    control Triumph exhibited over the business practices          15:22:48

7    of Judy?                                                       15:22:55

8          A.   No.                                                 15:22:56

9          Q.   And are you aware of any authority TMS              15:22:56

10   provided Triumph to place telephone calls?                     15:23:00

11         A.   No.     All I know is that they looked like         15:23:05

12   they had been working for them.                                15:23:08

13         Q.   But beyond those e-mails that you've reached        15:23:10

14   that conclusion, are you aware of any explicit                 15:23:12

15   authority that TMS provided to Triumph to place                15:23:15

16   telephone calls?                                               15:23:18

17         A.   No.                                                 15:23:19

18         Q.   Okay.     And, similarly, are you aware of any      15:23:19

19   authority TMS provided to Judy to place telephone              15:23:22

20   calls?                                                         15:23:25

21         A.   No.                                                 15:23:26

22         Q.   And rounding this out, are you aware of any         15:23:26

23   authority Triumph -- sorry, are you aware of any               15:23:29

24   authority Triumph had over Judy to place telephone             15:23:32

25   calls?                                                         15:23:37

                                                                 Page 248

                                Veritext Legal Solutions
                                     303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 96 of 112
                           Fred Heidarpour - March 3, 2021

1          Q.   How often?                                            15:31:28

2          A.   We had many.                                          15:31:32

3          Q.   Okay.   And how would you define "many"?              15:31:34

4          A.   Oh, last three, four years we have many.       I      15:31:37

5    don't recall right now how many, but it was a                    15:31:45

6    handful.                                                         15:31:48

7          Q.   Would you be surprised if I told you since            15:31:49

8    January of 2015 it was over 100 lawsuits that Abante             15:31:52

9    has filed?                                                       15:31:57

10         A.   No, it doesn't surprise me.                           15:31:57

11         Q.   And with that being said, of those over 100,          15:32:00

12   how many would you say Andrew represented Abante on?             15:32:04

13         A.   That's what I'm saying is it was a handful;           15:32:08

14   not all of them.                                                 15:32:10

15         Q.   And why is Andrew not representing you in             15:32:12

16   this litigation?                                                 15:32:16

17         A.   I don't know.    He had some other things to          15:32:17

18   do.   I don't have any idea why he -- why he doesn't             15:32:20

19   do that.                                                         15:32:23

20         Q.   Well, I guess the question would be did

21   Abante seek to retain Andrew to retain its interests             15:32:26

22   in this lawsuit?                                                 15:32:29

23         A.   We talked -- we talked, and he helped me and          15:32:31

24   all of this stuff, but, no.                                      15:32:33

25         Q.   And should this lawsuit result in a                   15:32:36

                                                                   Page 255

                                Veritext Legal Solutions
                                     303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 97 of 112
                           Fred Heidarpour - March 3, 2021

1          Q.   Okay.    So the award was 20,000 but you only       16:02:26

2    received 10,000 of the 20,000?                                 16:02:29

3          A.   Right.    Because the other -- I believe the        16:02:31

4    agreement that they had was something that -- they             16:02:34

5    went through bankruptcy or something they couldn't             16:02:38

6    pay it.                                                        16:02:40

7          Q.   No, I understand now.                               16:02:42

8               Now, going down to the third -- I guess             16:02:44

9    we'll call it the third paragraph starting with, "If           16:02:49

10   no amount is recovered."                                       16:02:51

11         A.   Yes.                                                16:02:54

12         Q.   Do you see that language?                           16:02:54

13         A.   Yes.                                                16:02:55

14         Q.   Do you interpret that language as meaning if        16:02:56

15   there is no recovery Abante will not be obligated to           16:02:58

16   make any payments to the attorneys?                            16:03:02

17         A.   Yes.                                                16:03:06

18         Q.   And by "payments" that also includes the            16:03:07

19   attorney's fees as well as costs and expenses of the           16:03:09

20   litigation?                                                    16:03:12

21         A.   Right.                                              16:03:13

22         Q.   So is it a fair statement that as of right          16:03:13

23   now, Abante has not paid any money to its attorneys            16:03:16

24   representing its interest in this litigation?                  16:03:20

25         A.   Right.                                              16:03:24

                                                                Page 281

                               Veritext Legal Solutions
                                    303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 98 of 112
                           Fred Heidarpour - March 3, 2021

1          Q.   Approximately two weeks before the lawsuit                 16:05:45

2    was filed on September 11th, 2019?                                    16:05:48

3          A.   If you say that, yes.                                      16:05:51

4          Q.   Well, I mean, I'm not the best at --                       16:05:53

5          A.   I don't -- I don't have it in front of me,                 16:05:56

6    but if you say that's the case, yes.                                  16:05:58

7          Q.   This purports to be an eSignature; is that                 16:06:00

8    correct?                                                              16:06:04

9          A.   Yes.                                                       16:06:05

10         Q.   Who placed this eSignature on the document?                16:06:06

11         A.   What do you mean?     I did it.                            16:06:09

12         Q.   You did it?                                                16:06:11

13         A.   Yeah, I believe -- I don't know if it's a --               16:06:13

14   whatever document that it was, I signed it on the --                  16:06:16

15   on the top, and then the name it says put it here.                I   16:06:19

16   put it there.                                                         16:06:23

17         Q.   Okay.   But that was my question.           The            16:06:24

18   individual who actually signed it was yourself,                       16:06:25

19   Mr. Heidarpour?                                                       16:06:28

20         A.   Yes.                                                       16:06:30

21         Q.   You can close the exhibit out.            We're done       16:06:35

22   with that one.                                                        16:06:37

23              Mr. Heidarpour, are you aware that a                       16:06:38

24   mediation has already occurred in this litigation?                    16:06:40

25         A.   No.                                                        16:06:44

                                                                       Page 284

                               Veritext Legal Solutions
                                    303-988-8470
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 99 of 112
                           Fred Heidarpour - March 3, 2021

1            Q.     Okay.    Okay.                                          16:06:44

2            A.     I heard it -- I believe it was -- when was              16:06:46

3    it?     Let me think for one second.             I heard it but a      16:06:49

4    couple of cancellations or something that happened,                    16:06:56

5    but I don't know the end -- what was in the end.                       16:06:58

6            Q.     And was there a reason why you were not                 16:07:04

7    present at that mediation?                                             16:07:06

8            A.     As I said, I believe it was a couple of the             16:07:07

9    dates -- as I said, my plan -- I'm part in                             16:07:11

10   California, and I'm part in Arizona.                  And in last      16:07:15

11   October, November, December of last year I was in                      16:07:19

12   Virginia.        I think it was some kind of conflict of               16:07:22

13   the schedule.          That's why it happened that I was not           16:07:26

14   there.                                                                 16:07:31

15           Q.     Give me one minute just to check my topics              16:07:34

16   here.        We might be done.       Give me one second,               16:07:38

17   Mr. Heidarpour.                                                        16:07:41

18                  Mr. Heidarpour, what portion of Abante's                16:08:05

19   revenue is generated through TCPA litigation?                          16:08:10

20           A.     Less than 5 percent --

21                  MR. SMITH:       Object to --

22                  THE WITNESS:       Less than 5 percent, 7

23   percent, something like that.

24                  THE REPORTER:       I didn't hear your objection.       16:08:15

25                  MR. SMITH:       Just irrelevant.                       16:08:15

                                                                         Page 285

                                      Veritext Legal Solutions
                                           303-988-8470
Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 100 of 112




                       EXHIBIT E
                                                                 att.com
     Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 101 of 112
                                          ABANTE ROOTER & PLUMBING                                                Page:       1 of 30
   Amw                                    ATTN: FRED HEIDARPOUR                                         Bill Cycle Date:      10/20/18 11/19/18
                                                                                                                                             -




                  AT&T
                                          38560 N 101ST ST                                                     Account:       287260311186
                                          SCOTTSDALE, AZ 85262-3097                                 Foundation Account:       FAN 05808104
                                                                                                                Invoice:       2872 603 11186X1127 2018




                                                                                          Visit us online at: www.att.com/business



Wireless Statement

Previous Balance                                     $718.58
                                                                         Wireless Summary

Payment         11/12       Thank You!                                   14 Wireless Telephone Numbers                       Total Charpes             Pate
            -           -                            $718.58CR
                                                                         209 383-3803         AVANTE PLUMBING                        27.36                    3
                                                                         510 351-5154         WIRELESS FORWARD                       33.14                    5
Adjustments                                            $0.00
                                                                         510 385-5520         FRED HEIDMARPOUR                       59.44                    7
                                                                         510 385-7447         FRED HEIDARPOUR                        70.24                    9
Balance                                                $0.00
                                                                         510 385-9645         FRED HEIDARPOUR                   154.44                       11
                                                                         510 459-6147         ABANTE ROOTER & PLUMBING               36.35                   13
New Charges                                          $718.58
                                                                         510 534-1636         ABANTE ROOTER & PLUMBING               53.14                   15
                                                                         510 534-7590         ABANTE ROOTER & PLUMBING               33.14                   17
Amount to be Debited                               $718.58               510 540-7210         ABANTE ROOTER & PLUMBING               30.60                   19
                                                                         925 253-0106         ABANTE ROOTER                          33.14                   21

AutoPay will Debit Your Card by                 Dec 12, 2018             925 256-7511         ABANTE ROOTER                          33.14                   23
                                                                         925 766-7255         FRANKLIIN MARIN                        59.44                   25
                                                                         925 828-1080         ABANTE ROOTER & PLUMBING               33.14                   27
                                                                         925 895-7551         ABANTE ROOTER & PLUMBING               61.87                   29
                                                                         Total                                                  718.58


                                                                         Group 2 Data Summary
                                                                                      -                         -   Oct 20 thru Nov 19
  Service                                Page          Total             AT&T Unlimited Plus Multi Line for Business Includes    -




                                                                         unlimited domestic wireless data, talk and text on an
   Wireless                                1         $718.58
                                                                         eligible device. After 22GB of data usage, AT&T may slow
                                                                         speeds. Includes up to 10GB of tethering/line on an eligible
 Total New Charges                                  $118.58
                                                                         device. After 10GB, tethering usage is slowed to max of 128
                                                                         Kbps. Stream Saver included. Additional monthly access
                                                                         charge applies for each device. Eligible for $10 auto-pay
                                                                         discount. Discount is applied within in 1to 2 bill cycles.
                                                                         Other restrictions apply. See att.com/abs-additional-terms
                                                                         for plan details.

                                                                                                   Data Used (GB)
                                                                         209 383 -3803                          0.00
                                                                         510 385-5520                         12.05
                                                                         510 385-7447                           1.26
                                                                         510 385-9645                         31.54
                                                                         510 459-6147                           2.20
                                                                         510 540-7210                           0.00
                                                                         925 766-7255                           7.63
                                                                         925 895-7551                         13.46
                                                                         TotaL                                68.12


 Manage Your Account:
                                                                         Group 3 Data Summary
                                                                                      -                         -   Oct 20 thru Nov 19
 Online: att.com/myatt
 Mobile App: att.com/myattapp                                            Mobile Share Value 300MB with Rollover Data Includes          -




 Support: 800 331-0500 or 611 from your mobile device                    300 megabytes with plan. Data Overage charge is 520/300MB.
 TTY: 866 241-6567                                                       Additional plan details available for Consumer customers at



Q)
       For Important Information about your bill, please
       see the News You Can Use section (Page 29).



                                                                         WreLeo Services provided by AT&T Mobuty, LLC.
                                                                                                                                Pvnted on sevyvtoble Poper



Your Card will be Debited on or after: Dec 12, 2018                                       $718.58
                                                                                                             ABANTE ROOTER & PLUMBING
                                                                                                             ATTN: FRED HEIDARPOUR
                                                       Account Number   287260311186
          AT&T
                                                                                                             38560 N 101ST ST
                                                                                                             SCOTTSDALE, AZ 85262-3097




                                                                                 AT&T MOBILITY
                                                                                 P0 Box 6463
                                                                                 Carol Stream, IL 60197-6463




                    999002872603111860000000007185800000071858007                                                   ABANTE000001
Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 102 of 112




                       EXHIBIT F
Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 103 of 112




                                                       ABANTE000419
Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 104 of 112




                                                        ABANTE000420
Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 105 of 112




                                                        ABANTE000421
Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 106 of 112




                                                        ABANTE000422
Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 107 of 112




                                                       ABANTE000423
Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 108 of 112




                                                        ABANTE000424
Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 109 of 112




                                                       ABANTE000425
Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 110 of 112




                                                       ABANTE000426
Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 111 of 112




                                                       ABANTE000427
Case 3:19-cv-05711-EMC Document 76-1 Filed 05/10/21 Page 112 of 112




                                                       ABANTE000428
